                Exhibit A




Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 1 of 35
                    IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

     Judge or Division:                                                 Case Number: 2016-CV02520
     CORY LEE ATKINS
     Plaintiff/Petitioner:                                              Plaintiffs/Petitioner’s Attorney/Address:
     ANNETTE BARTLE                                                     DAVID L. MARCUS
                                                                        BARTLE & MARCUS LLC
                                                                        116 W47THST STE 200
                                                                  vs.   KANSAS CITY, MO 64112
A
     Defendant/Respondent:                                              Court Address:
     TD AMERITRADE HOLDINGS CORP                                        308 W Kansas
                                                                        INDEPENDENCE, MO 64050
     Nature of Suit:
     CC Breach of Contract                                                                                                                  (Date File Stamp)

                               Summons for Personal Service Outside the State of Missouri
                               ________________ (Except Attachment Action)________________
        The State of Missouri to: TD AMERITRADE HOLDINGS CORP.

      4211 S102ND STREET
                                  Alias:                                                          PRIVATE PROCESS SERVER
      OMAHA, NE 68127

                                           You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
          COURT SEAL OF
                                       and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
                                       days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
                                       judgment by default will be taken against you for the relief demanded u^tfiis action^
                                                               28-JAN-2020
                                                                   Date                                                       Jerk
        JACKSON COUNTY                  Further Information:
                                                          Officer’s or Server’s Affidavit of Service
         I certify that:
         1. lam authorized to serve process in civil actions within the state or territory where the above summons was served.
         2. My official title is___________________________                          of                            County,                    (state).
         3. I have served the above summons by: (check one)
                  I I delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
                  I I leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                       ____________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who
                       permanently resides with the defendant/respondent.
                  I I (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                       ________________________________________________ (name)________________________                                       (title).
            ,     O other (describe)
         Served at                                                                                                                         (address)
         in                                   County,                            (state), on                        (date) at              __(time).

                         Printed Name of Sheriff or Server                                                 Signature of Sheriff or Server
                                       Subscribed and Sworn           To me before this                (day)                       (month)           (year)
                                       I am: (check one) Q]           the clerk of the court of which affiant is an officer.
                                                           I I        the judge of the court of which affiant is an officer.
                                                           I I        authorized to administer oaths in the stato in which the affiant served the above summons,
               (Seal)
                                                                       (use for out-of-state officer)
                                                                 l~~l authorized to administer oaths, (use for court-appointed server)

                                                                                                                   Signature and Title
        Service Fees, if applicable.
        Summons         $
        Non Est         $
        Mileage         $                                                miles @ $             per mile)
        Total           $
                                 See the following page for directions to clerk and to officer making return on service of summons.




    OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only. Document ID# 20-SMOS-61 1 of 2                     (2016-CV02520)
                                                                  Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                        Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20         Page 2 of 35
                                  Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion must be served on each Defendant/Respondent, If any
     Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
     accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
     to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
     summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
     of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
     service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
     copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
     Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
     an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
     with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
     appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
     public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
     attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
     corporation or body or to any person otherwise lawfully so designated.

         Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
     where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
     for the word “state.”

           The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service; the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-61 2 of 2          (2016-CV02S20)
                                                             Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                   Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20         Page 3 of 35
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/gamishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/gamishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org —* Electronic Filing Information —*■ Required Documents for Service - eFiled cases —*
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




          Case
Revised 7/3/13   4:20-cv-00166-SRB        Document
                         Service Information - Attorney 1-1 Filed 03/04/20 Page 4 of 35
                                                                                                      ED
                                                                                                      CD

                                                                                  2016-CV02520 I2.
                                                                                                      o
                                                                                                      9L
                                                                                                      <
                                                                                                      3
                                                                                                      CD
         IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI                                             Q.

                         AT INDEPENDENCE
                                                                                                      0)
                                                                                                      O
                                                                                                      X-
                                                                                                      tfl
 Annette Mackey Bartle, on behalf of                                                                  o
                                                                                                      3
 herself and other members of the putative
 class,                                                       Case No.                                 3
                                                                                                       Q.
                                                                                                       CD
                                                                                                      "O
                                                                                                      CD
                                                                                                      3
             Plaintiff,                                                                               Q.
                                                                                                      CD
                                                                                                      3
                                                                                                      O
 V.                                                                                                   CD

                                                                                                      0)
                                                                                                      3
 TD Ameritrade Holdings Corp.                                                                         c
                                                                                                      CD
                                                                                                      •2
                                                                                                       CO
             Defendant.                                                                               .w
                                                                                                      ro
                                                                                                      o
                                                                                                      o
                                 CLASS ACTION PETITION
                                                                                                      2
        For her Class Action Complaint against TD Ameritrade Holdings Corp. (“TD                      >
                                                                                                      2
Ameritrade”), Plaintiff Annette Mackey Bartle (“Plaintiff’) states and alleges as follows:

                                       INTRODUCTION

        1.        This is an action for breach of contract and unjust enrichment.

                                         THE PARTIES

        2.        Plaintiff is a natural person residing in Jackson County in the State of

Missouri. At all times herein relevant, Plaintiff owned a retail brokerage account at

Scottrade, Inc. Plaintiff brings this action on behalf of herself and a class of similarly-situated

individuals and entities as defined herein.

        3.        Defendant TD Ameritrade is a corporation organized under the laws of the

State of Delaware, with its principal place of business at 4211 S. 102nd St., Omaha NE 68127.

It can be served with process through its registered agent, Corporation Services Company,

Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801.

        4.        TD Ameritrade acquired Scottrade, Inc. and Scottrade Financial Sendees

Inc. in 2017, and on information and belief, assumed the liabilities of these entities as part of



                                                 1
  Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 5 of 35
                                                                                                 m
                                                                                                 CD
                                                                                                 o
                                                                                                 3
                                                                                                 2.
                                                                                                 n
                                                                                                 ><
                                                                                                 CD
the acquisition. Scottrade, Inc. is a wholly owned subsidiary of Scottrade Financial Services,   Q_


                                                                                                 QJ
Inc. Collectively, Scottrade, Inc. and Scottrade Financial Services, Inc. will hereinafter be    o
                                                                                                 7T
                                                                                                 W
                                                                                                 o
                                                                                                 ZD
described as “Scottrade.”
                                                                                                  3
                                                                                                  Q.
                                                                                                  CD
                              JURISDICTION AND VENUE                                             ■o
                                                                                                 CD
                                                                                                  3
                                                                                                 Q.
                                                                                                  CD
         5.     This Court has personal jurisdiction over TD Ameritrade because it, and           3
                                                                                                  O
                                                                                                  CD

companies it acquired, transacted business in this State and entered into contracts in this      CD
                                                                                                 3
                                                                                                 C
                                                                                                 CD
State.                                                                                           >5
                                                                                                 ho
                                                                                                 CO

         6.     Venue is proper in this Court pursuant to R.S.Mo. § 508.010 because there is     NO
                                                                                                 O
                                                                                                 NO
                                                                                                 O
no count alleging a tort, and the defendant is a nonresident of the state.
                                                                                                 cn
                                FACTUAL ALLEGATIONS                                              >

                                      The Basks ofInvesting

         7.     Investment securities such as stocks, bonds and exchange-traded funds

typically are bought and sold through a brokerage firm.

         8.     Buying or selling of securities through a brokerage firm requires a brokerage

account.

         9.     A brokerage account is an arrangement where an investor deposits money

with the firm and the firm make trades on the investor’s behalf.

         10.    Although the firm executes the orders, the assets belong to the investor, who

typically must claim as taxable income any capital gains incurred from the account.

         11.    In general, there are two types of brokerage accounts: cash accounts and

margin accounts.

         12.    In a cash account, all transactions must be made with available cash or long

positions. When buying securities in a cash account, the investor must deposit cash to settle




                                                2
  Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 6 of 35
                                                                                                 03
                                                                                                 a>
                                                                                                 o
                                                                                                 3
                                                                                                 2.
                                                                                                 o
                                                                                                 ><iL
                                                                                                 5
                                                                                                 (D
the trade or sell an existing position on the same trading day, so cash proceeds are available   CL


                                                                                                 CD
to settle the buy order.                                                                         o
                                                                                                 7T
                                                                                                 (/>o
                                                                                                 3
        13.      In a margin account, the account owner can borrow against the value of the
                                                                                                 3
                                                                                                 CL
                                                                                                 CD
assets in the account to purchase new positions or sell short. Margin also can be used to        •o
                                                                                                 <0
                                                                                                 13
                                                                                                 CL
                                                                                                 CD
make cash withdrawals against the value of the account as a short-term loan. When a margin       D
                                                                                                 O
                                                                                                 CD

balance is created, the outstanding balance is subject to a daily interest rate charged by the   0)
                                                                                                 C
                                                                                                 03
brokerage firm. These rates are based on the current prime rate plus an additional amount        *2
                                                                                                 N3
                                                                                                 CO

that is charged by the firm.                                                                     ro
                                                                                                 o
                                                                                                 NO
                                                                                                 O
        14.      Although a margin account allows the account owner to borrow against the
                                                                                                 cii
value of asserts in the account to purchase securities, this is a purely optional feature. The   >
                                                                                                 2
account owner may choose to utilize this feature periodically, regularly or not at all. Even

where an account owner has been approved for margin borrowing, he or she can continue to

purchase new securities using the assets in his or her account rather than borrowing from

the brokerage firm.

        15.      Indeed, while a margin account can be viewed as a distinct type of brokerage

account, it is equally accurate to view a margin account simply as a cash account with the

added option of margin borrowing.

                                           Short Selling

        16.      One reason an investor may choose to open a margin account is to facilitate

short selling.

        17.      Short selling allows an investor to profit from the decline in the price of a

particular security.




                                                3
  Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 7 of 35
                                                                                                    mCD
                                                                                                    o
                                                                                                    3
                                                                                                    2.
                                                                                                    o
                                                                                                    9L
                                                                                                    II
                                                                                                    CD
         18.    To execute a short sale, an investor borrows stock through their brokerage          Q_


                                                                                                    CD
company from someone who owns it. He or she then sells the stock, retaining the cash                o
                                                                                                    ST
                                                                                                    o
                                                                                                    3
proceeds.
                                                                                                     3
                                                                                                     CL
                                                                                                     CD
         19.    The investor hopes that the price will fall over time, providing them an            "O
                                                                                                     CD
                                                                                                     3
                                                                                                     Q.
                                                                                                     CD
opportunity to buy the stock at a later date (up to the “expiration date”) at a lower price than     3
                                                                                                     O
                                                                                                     CD

the original sale price. Any money remaining after buying back the stock is profit to the           ID
                                                                                                    3
                                                                                                    C
                                                                                                    ID
investor.                                                                                           >5
                                                                                                    N>
                                                                                                    CL>
         20.    By way of example, if an investor believes the price of ABC Company stock           N)
                                                                                                    O
                                                                                                    M
                                                                                                    O
is going to decrease, he or she may borrow 10 shares of ABC at the current market price of
                                                                                                    cj
$100 and sell it to another investor at that same time for that same market price. If the stock
                                                                                                    >
                                                                                                    2
goes down to $90, the investor could buy the 10 shares back at $90. The short seller would

then return the borrowed shares to the lender, who must accept the return of the same

number of shares as was lent despite the fact that the market value of the shares has

deceased. The short seller nets a profit of $10 per share. If, on the other hand, the price has

risen to $120 at the expiration date, the short seller will be obligated to buy the share at that

price, and he will lose $20 per share.

         21.    Prior to the financial crisis in 2008, investors could engage in “naked” short-

selling, which is the practice of short-selling a tradeable asset without first borrowing the

security. Currently, however, shares must be borrowed in order for a short sale to take

place.

         22.    This “borrowing of shares” is facilitated by the brokerage firm; the borrowed

shares may come from another investor’s account, from shares being held in the brokerage

firm’s inventory, or even from another brokerage firm (through inter-brokerage firm lending




                                                4
  Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 8 of 35
                                                                                                    CD
                                                                                                    CD
                                                                                                    o
                                                                                                    3
                                                                                                    2.
                                                                                                    o
                                                                                                    9L
                                                                                                    5
                                                                                                    CD
arrangements). Regardless of the where the shares come from, however, the brokerage firm            a.
                                                                                                    0)
technically is the lender.                                                                          o
                                                                                                    ST
                                                                                                    o
                                                                                                    3
        23.     Because the brokerage firm is making a loan (in the form of stock) to the
                                                                                                    3
                                                                                                    Q_
                                                                                                    CD
short seller, it requires collateral. This collateral is derived in part from the proceeds of the   TJ
                                                                                                     CD
                                                                                                     3
                                                                                                    CL
                                                                                                    CD
short sale (the sale of the borrowed stock to another investor). The brokerage firm                 3
                                                                                                    O
                                                                                                    CD

withholds these proceeds rather than distributing them to the short seller and utilizes them        0)
                                                                                                    3
                                                                                                    C
                                                                                                    0)
to secure the loan. By regulation (Regulation T), a short sale must be collateralized by the        >5
                                                                                                    N>
                                                                                                    W
short sale proceeds plus an additional margin requirement of 50% of the value of the short          M
                                                                                                    o
                                                                                                    w
                                                                                                    o
sale.
                                                                                                    en
        24.     The brokerage firm typically charges a transaction fee for facilitating a short
                                                                                                    >
                                                                                                    2
sale, and also charges interest on the loan for as long as it remains outstanding (i.e., as long

as the stock remains loaned out and has not been replaced or “covered”). A typical interest

rate is U.S. prime rate plus 2%.

                                     The Unwitting Participant

        25.     Oftentimes, short selling involves an often-unwitting participant: the record

owner of the borrowed shares.

        26.     It is not uncommon for a brokerage firm to borrow shares from another

investor’s account to facilitate a short sale. This borrowing/lending of shares is referred to

as “hypothecation,” and typically is allowed by the brokerage account agreement.

        27.     Where shares are hypothecated from an investor’s account, the account

owner loses the voting rights associated with those shares as well as any dividends that were

payable during the time the loan was outstanding. In the case of hypothecated bonds and

bond funds, the account owner loses the right to receive interest.




                                                5
   Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 9 of 35
                                                                                                 Q3
                                                                                                 CD
                                                                                                 O
                                                                                                 o
                                                                                                 2.
                                                                                                 o
                                                                                                  9L
                                                                                                 ><
                                                                                                  I!
                                                                                                 CD
       28.      Brokerage firms typically attempt to make up for lost dividends and interest     Q.


                                                                                                 0)
with substitute payments to the account owner. Importandy, these substitute payments are         o
                                                                                                 ST
                                                                                                 o
                                                                                                 3
not dividends or interest; they are monetary payments in lieu of the dividends or interest the
                                                                                                 3
                                                                                                 CL
                                                                                                  0)
account owners otherwise would have received for the shares they owned.                          "O
                                                                                                  (D
                                                                                                  3
                                                                                                  CL
                                                                                                  0)
          29.   There is a specific line for these substitute payments on IRS Form 1099-          3
                                                                                                  O
                                                                                                 CD

MISC— Line 8, “Substitute Payments in Lieu of Dividends or Interest.” This is where the          0)
                                                                                                 3
                                                                                                 C
                                                                                                 0)
brokerage firm reports to the account owner and the IRS any payments of $10 or more the          >5
                                                                                                 K>
                                                                                                 _W
account owner received instead of receiving dividends or tax-exempt interest.                    to
                                                                                                 o
                                                                                                 DO
                                                                                                 O
          30.   There is an important distinction between substitute payments and dividends
                                                                                                 bi
and interest. Substitute payments are taxed as ordinary income at rates that can be as high as   >
                                                                                                 2
37% depending on the taxpayer. Dividends, on the other hand, are taxed at a maximum rate

of 20%. And interest may not be taxed at all where the underlying investment is a

municipal bond or municipal bond fund.

          31.   This difference in tax treatment can dramatically impact the investment

earnings of an account owner. By way of example, assume a brokerage firm borrowed 10

shares of ABC Company from an account owner and lent those 10 shares to a short seller

for one year. During that year, ABC Company paid $1 in dividends for each outstanding

share. Instead of receiving those dividends, the investor received $1 in “substitute payments

in lieu of dividends.” If the investor’s other ordinary income qualifies them for the highest

income tax bracket, they will pay 37 cents in income taxes on every $1 in substitute

payments. In sharp contrast, they only would have paid 20 cents in income tax on each $1 in

dividends. They lost 17 cents on every share. Stated another way another way, in this

example, the account owner lost 17% of the profit they would have received on dividend

income.



                                               6
 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 10 of 35
                                                                                                    Q3
                                                                                                    CD
                                                                                                    o
                                                                                                    3
                                                                                                    2.
                                                                                                    o
                                                                                                    91
                                                                                                    <
                                                                                                    II
                                                                                                    CD
       32.     Some brokerage firms attempt to compensate for this difference in tax            '   Q.


                                                                                                    0)
treatment by providing a credit to the account owner. This credit typically is calculated           o
                                                                                                    7T
                                                                                                    cn
                                                                                                    O
                                                                                                    3
based on a predetermined formula which replicates the account owners’ additional tax
                                                                                                    5T
                                                                                                     Q_
                                                                                                     0)
liability. The credit is reported as “Other income” on line 3 of IRS Form 1099-MISC.                T3
                                                                                                     CD
                                                                                                     3
                                                                                                    Q.
                                                                                                    CD
                                           Scottrade                                                3
                                                                                                    O
                                                                                                    CD

       33.     Plaintiff and the class owned brokerage accounts at Scottrade.                       CD
                                                                                                    3
                                                                                                    C
                                                                                                    0)
       34.     These accounts were governed by the Scottrade Brokerage Account                      •2
                                                                                                    hO
                                                                                                    w
Agreement (the “Agreement”), attached hereto as Exhibit A.                                          ro
                                                                                                    o
                                                                                                    ro
                                                                                                    o
       35.     Scottrade hypothecated securities in these accounts during the class period
                                                                                                    Lfi
and made substitute payments in lieu of the dividends and/or interest that Plaintiff and the        >

class otherwise would have received.

       36.     The hypothecated securities include stocks, municipal bonds, and exchange

traded funds that are comprised of stocks or municipal bonds.

        37.    Scottrade failed to credit these accounts an amount to compensate for the

fact that substitute payments, unlike dividends and interest on municipal bonds, are taxed as

ordinary income.

       38.     Scottrade failed to provide class members with confirmations when securities

in their accounts were hypothecated.

        39.    As a result of this failure, class members could not and did not know in real

time whether, when or which securities in their accounts were hypothecated.

       40.     Because class members could not and did not know in real time whether,

when or which securities in their accounts were hypothecated, they could not modify their

investment strategies to compensate for the effect of such hypothecation.




                                               7
 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 11 of 35
                                                                                                    ED
                                                                                                    n>
                                                                                                    o
                                                                                                    o
                                                                                                    3.
                                                                                                    n
                                                                                                    “
                                                                                                    ><
                                                                                                    3!
                                                                                                    S’
        41.       Because class members could not and did not know in real time whether,            Q.


                                                                                                    0)
when or which securities in their accounts were hypothecated, they could not take steps to          o
                                                                                                    7T
                                                                                                    CO
                                                                                                    o
                                                                                                    3
ensure they received payments in lieu of any qualified dividends or tax-exempt interest they
                                                                                                    a.
                                                                                                    a>
were entided to receive but did not receive as a result of the hypothecation.                       •o
                                                                                                    CD
                                                                                                    3
                                                                                                    Q.
                                                                                                    CD
        42.       Because class members could not and did not know in real time whether,            3
                                                                                                    O
                                                                                                    CD

when or which securities in their accounts were hypothecated, they could not take steps to          0)
                                                                                                    3
                                                                                                    C
                                                                                                    0)
ensure they received a credit to offset the differing tax treatment afforded payments in lieu       3
                                                                                                    ho
                                                                                                    CO

of qualified dividends or tax-exempt interest and actual qualified dividends and tax-exempt         DO
                                                                                                    O
                                                                                                    N>
                                                                                                    O
interest.
                                                                                                    b>
        43.       Through these and other actions more fully described herein, Scottrade            >
breached its contractual and statutory obligations.

                                    Class Action Allegations

            44.   Plaintiff brings this action pursuant to Rule 52.08(b)(2) & (3) of the Missouri

Rules of Civil Procedure. In the event this case is removed to federal court, the following

allegations also are meant to satisfy Fed.R.Civ.P. 23(b)(2) & (3).

        45.       Plaintiff brings this action on behalf of herself and all persons and entities

who (a) owned a Scottrade brokerage account, and (b) had securities hypothecated from that

account during the ten-year period preceding the filing of this action (the “class period”),

and (c) received a substitute payment in lieu of dividends and/or interest in connection with

the hypothecated securities, and (d) failed to receive an annual credit to compensate for the

fact that substitute payments are taxed as ordinary income. Excluded from the class are all

judicial officers presiding over this or any related case. The class definition also excludes all

shareholders, officers and employees of Scottrade and TD Ameritrade. Plaintiff reserves the

right to modify this class definition as discover)' or other case circumstances warrant.



                                                  8
 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 12 of 35
                                                                                                   ED
                                                                                                   a>
                                                                                                   o
                                                                                                   3
                                                                                                   2.
                                                                                                   o
                                                                                                   <
                                                                                                   2!
                                                                                                   CO
        46.     Although the exact number of class members is presently unknown, Plaintiff         Cl


                                                                                                   0)
alleges the class as presently defined will number in the tens if not hundreds of thousands.       o
                                                                                                   ST
                                                                                                   o
                                                                                                   3
        47.     There are questions of law and/or fact common to the Plaintiff and the class
                                                                                                   S'
                                                                                                   CL
                                                                                                   (1)
members, including but not limited to:                                                             T3
                                                                                                   0)
                                                                                                   D
                                                                                                   Q.
                                                                                                   (D
                a.        Whether Scottrade was contractually obligated to avoid causing its       z>
                                                                                                   o
                                                                                                   CD

                          account owners losses through its hypothecation activities;              o>
                                                                                                   zs
                                                                                                   c
                                                                                                   0)
                b.        Whether Scottrade was contractually obligated to credit account          >5
                                                                                                   ho
                                                                                                   _w
                          owners who received substitute payments when their shares were           N>
                                                                                                   o
                                                                                                   ro
                                                                                                   o
                          hypothecated with an amount to compensate them for the fact that
                                                                                                   bi
                                                                                                   -»■


                          substitute payments, unlike dividends and interest on municipal          >
                                                                                                   2
                          bonds, are taxed as ordinary income.

        48.     Plaintiffs claims are typical of the claims of absent class members in that

Plaintiff, like all the absent class members, owned a brokerage account at Scottrade, had

securities hypothecated from that account, received substitute payments in lieu of dividends

or interest, and failed to receive an annual credit to compensate for the fact that substitute

payments are taxed as ordinary income.

        49.     Plaintiff is a member of the class she seeks to represent.

        50.     Plaintiff is an adequate class representative in that, as a member of the class,

her interests are aligned with those of the class.

        51.     There are no individual conflicts that would prevent Plaintiff from adequately

representing the class.

        52.     Plaintiff has retained competent counsel experienced in class action litigation.

        53.     Class certification is proper because common questions of fact and law

predominate over questions that may affect only individual members of the class.



                                                9
 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 13 of 35
                                                                                                  m
                                                                                                  CD
                                                                                                  o
                                                                                                  s
                                                                                                   2.
                                                                                                   o
                                                                                                   9L
                                                                                                  ><
                                                                                                   3!
                                                                                                  CD-
         54.    A class action presents a superior form of adjudication over individual           Q.


                                                                                                  0)
litigation.                                                                                       o
                                                                                                  ?r
                                                                                                  (/)
                                                                                                  o
                                                                                                  3
         55.    The costs of litigating this action against TD Ameritrade, in comparison to
                                                                                                  3
                                                                                                  Q.
                                                                                                   CD
the recovery or relief sought, would make individual litigation impracticable. In addition,       TJ
                                                                                                   CD
                                                                                                   3
                                                                                                  Q.
                                                                                                  CD
forcing individual litigation would risk the result of inconsistent rulings.                      3
                                                                                                  O
                                                                                                  CD

         56.    This class action is manageable. The proposed class represents an                 CD
                                                                                                  3
                                                                                                  C
                                                                                                  0)
identifiable community that can be readily identified, and the relief sought is one that can be   >3
                                                                                                  NJ
                                                                                                  W
overseen by this Court.                                                                           ro
                                                                                                  o
                                                                                                  K>
                                                                                                  o
                                    CAUSES OF ACTION
                                                                                                  bi
                              COUNT I: Breach of Contract                                         >
                          (Losses Resulting from Hypothecation)                                   2

         57.    Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

         58.    The Scottrade Brokerage Account Agreement stated in pertinent part as

follows (emphasis added):

         “Loan of Securities. We are authorized to lend ourselves, as principal or
         otherwise, or others any securities held by us in your Account and we shall
         have no obligation to retain under our possession and control a like amount
         of such securities. In connection with such loans, we may receive and retain
         certain benefits (including interest on collateral posted for such loans) to
         which you shall not be entided. In certain circumstances, such loans may
         limit, in whole or in part, your ability to exercise voting rights of the
         securities lent.”

         “Pledge of Securities, Options and Other Property. All securities and
         other property now or hereafter held, carried or maintained by us in or for
         your Account may, from time to time without notice to you, be pledged,
         repledged, hypothecated or re-hypothecated by us, either separately or in
         common with other securities and other property. The values received may
         be greater than the amount you owe us. Any losses, gains or compensation
         resulting from these activities will not accrue to your brokerage
         Account. We are required under SEC rule 15c3-3 to retain in our possession
         and control all fully paid-for securities. Securities used as Collateral for


                                                10
  Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 14 of 35
                                                                                                   m
                                                                                                   CD
                                                                                                   o
                                                                                                   3
                                                                                                    2.
                                                                                                    n
                                                                                                    9L
                                                                                                   *<
                                                                                                    3!
                                                                                                   CD
        Margin Loans are not fully paid for and therefore are not subject to the same              o_
        obligation.”
                                                                                                   CD
                                                                                                   o
                                                                                                   ST
                                                                                                   o
        59.     The Scottrade Brokerage Account Agreement did not warn account owners              3

                                                                                                   3
that they would not receive dividends for stocks and stock funds that were hypothecated,           CL
                                                                                                   CD
                                                                                                   ■o
                                                                                                   CD
                                                                                                   3
and did not warn account owners that they would not receive interest payments for bonds            CL
                                                                                                   CD
                                                                                                   3
                                                                                                   O
                                                                                                   CD
and bond funds that were hypothecated.
                                                                                                   CD
                                                                                                   3.
        60.     The Agreement did not warn account owners that receiving substitute                c
                                                                                                   CD
                                                                                                   >5
                                                                                                   DO
payments instead of receiving dividends or interest payments could increase their tax liability.   w
                                                                                                   DO
                                                                                                   O
                                                                                                   DO
        61.     Scottrade promised account owners that they would not suffer any losses            o


from Scottrade’s hypothecation activities.                                                         bi
                                                                                                   >
        62.     Scottrade failed to honor this promise. Account owners did suffer losses

from Scottrade’s hypothecation activities. Account owners received substitute payments in

lieu of qualified dividends and/or tax-exempt interest. These payments were taxed as

ordinary income rather than receiving more-favorable tax treatment. This differing tax

treatment negatively affected the returns associated with these investments.

        63.     By causing and allowing Account Owners to suffer losses from

Scottrade’s hypothecation activities, Scottrade breached the Scottrade Brokerage

Account Agreement.

        64.     As a result of this breach, Plaintiff and the class suffered damages in

an amount to be determined at trial.

                              COUNT II: Unjust Enrichment
                               (Failure to Provide a Credit)

        65.     Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.




                                               11
 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 15 of 35
                                                                                                   ED
                                                                                                   (D
                                                                                                   o
                                                                                                   3
                                                                                                   2.
                                                                                                   o
                                                                                                    i:
                                                                                                   -<
                                                                                                   H
                                                                                                   CD
          66.   If it is determined that Scottrade did not have a contractual obligation to give   Q_


                                                                                                   0)
account owners a credit to cover the additional expense they incurred as a result of shares        o
                                                                                                   7T
                                                                                                   o
                                                                                                   D
being lent from their accounts, then Scottrade was unjusdy enriched by failing to give such
                                                                                                   3
                                                                                                   Q.
                                                                                                    (D
credit.                                                                                            ■o
                                                                                                   CD
                                                                                                   Q.
                                                                                                   CD
          67.   Scottrade received a benefit from class members by being able to lend shares       O
                                                                                                   CD

from account owners’ accounts and to make substitute payments to account owners in lieu            0!
                                                                                                   D
                                                                                                   C
                                                                                                   01
of qualified dividends or tax-exempt interest.                                                     •5
                                                                                                   ho
                                                                                                   CO

          68.   Scottrade knew about and appreciated that benefit.                                 h0
                                                                                                   o
                                                                                                   ho
                                                                                                   o
          69.   Scottrade (and TD Ameritrade, after its acquisition of Scottrade), accepted
                                                                                                   cn
and retained this benefit under such circumstances as to make it inequitable for Scottrade         >

and TD Ameritrade to retain the benefit without payment of its value.

          70.   Plaintiff and the class seek equitable relief in the form of an Order requiring

TD Ameritrade to pay them the value of this benefit.

                           COUNT III: Declaratory Judgment

          71.   Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

          72.   An actual and justiciable controversy exists between Plaintiff and TD

Ameritrade concerning its rights and obligations relative to hypothecating securities.

          73.   Plaintiff maintains that TD Ameritrade must make a substitute payment to

the account owner in lieu of the dividends or interest the account owner would have

received from the hypothecated securities, and must give the account owner a credit to

offset the fact that substitute payments are taxed as ordinary income.

          74.   In sharp contrast, TD Ameritrade has demonstrated through its actions that

it believes it need not make a substitute payment to the account owner in lieu of the



                                                 12
  Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 16 of 35
                                                                                                 CD
                                                                                                 a>
                                                                                                 o
                                                                                                 3
                                                                                                 2.
                                                                                                 o
                                                                                                 S.
                                                                                                 II
                                                                                                 O
dividends or interest the account owner would have received from the hypothecated                a

                                                                                                 Q)
securities, and need not give the account owner a credit to offset the fact that substitute      a
                                                                                                 sr
                                                                                                 o
                                                                                                 3
payments are taxed as ordinary income.
                                                                                                 3
                                                                                                 Q.
                                                                                                  CD
        75.     Plaintiff is entided to a declaration clarifying TD Ameritrade’s rights and      TD
                                                                                                 ZD
                                                                                                 Q_
                                                                                                 CD
obligations in this regard so that, going forward, Plaintiff can make intelligent and informed   3
                                                                                                 O
                                                                                                 CD

investment decisions including the decision where to maintain a brokerage account.               0)
                                                                                                 3
                                                                                                 C
                                                                                                 0)
                                  PRAYER FOR RELIEF                                              *3
                                                                                                 N3
                                                                                                 CO
        Plaintiff and the class pray for judgment in their favor as follows:                     to
                                                                                                 o
                                                                                                 ho
                                                                                                 o
       A.       An Order certifying Plaintiffs claims for class action treatment under Rule
                                                                                                 bi
                52.08(b)(2) and/or (b)(3) of the Missouri Rules of Civil Procedure or, in
                                                                                                 >
                event this case is removed to federal court, an Order certifying Plaintiff s

                claims for class action treatment under Fed.R.Civ.P. 23(b)(2) and/or Rule

                23(b)(3);

        B.     Judgment in favor of Plaintiff and the class on the claim that Scottrade

                breached the Scottrade Brokerage Account Agreement by engaging in

                hypothecation activities that caused account owners to suffer losses.

        C.     Judgment in favor of Plaintiff and the class on the claim that Scottrade and

                TD Ameritrade were unjustly enrichment by retaining the benefit of

                hypothecating securities from class members’ accounts while making them

                shoulder the additional expense associated with such hypothecation;

       D.       Declaratory judgment in favor of the claim for Plaintiff and the class that TD

                Ameritrade must make a substitute payment to the account owner in lieu of

                the dividends or interest the account owner would have received from the




                                               13
 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 17 of 35
                                                                                             m
                                                                                             CD
                                                                                             O
                                                                                             3
                                                                                             2.
                                                                                             o
                                                                                             9L
                                                                                             <
                                                                                             II
            hypothecated securities, and must give the account owner a credit to offset      a
                                                                                             o.

                                                                                             0)
            the fact that substitute payments are taxed as ordinary income;                  o
                                                                                             7T
                                                                                             </>
                                                                                             O
                                                                                             3
    E.      An award of damages in an amount to be determined at trial;
                                                                                              3
                                                                                              Q.
                                                                                              CD
    F.      An award of equitable relief as appropriate for the claims asserted, including   ■o
                                                                                              CD
                                                                                              3
                                                                                             CL
                                                                                             CD
            disgorgement of profits received by Scottrade and TD Ameritrade when              3
                                                                                              O
                                                                                              CD

            hypothecating securities from account owners’ accounts without sending out       CD
                                                                                             3
                                                                                             C
                                                                                             0)
            confirmations of the securities transactions;                                    •2
                                                                                             NJ
                                                                                             OO

    G.      An award of the reasonable costs and attorney’s fees Plaintiff and the class     M
                                                                                             O
                                                                                             l\J
                                                                                             O
            incurred in bringing this action; and
                                                                                             bi
    H.      Such other relief as the Court deems just and proper.                            >
                                                                                             2
                           DEMAND FOR TURY TRIAL

    Plaintiff and the class hereby demand trial by jury on all issues so triable.

                                             Respectfully Submitted,

                                                  BARTLE & MARCUS LLC
                                                  By /s/ David L. Marcus____________
                                                     David L. Marcus, MO Bar #47846
                                                     BARTLE & MARCUS LLC
                                                     116 W. 47th Street, Suite 200
                                                     Kansas City, MO 64112
                                                     Telephone: 816.256.4699
                                                     Fax: 816.222.0534
                                                     Dmarcus@bmlawkc.com

                                                     and

                                                 THE LAW OFFICE OF JARED A. ROSE
                                                    Jared A. Rose, MO Bar #60128
                                                     919 West 47th Street
                                                     Kansas City, MO 64112
                                                     Phone: 816.221.4335
                                                     Fax: 816.873.5406
                                                     iared@roselawkc.com

                                                  ATTORNEYS FOR PLAINTIFF



                                            14
Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 18 of 35
                                                                                                                                                                             m
                                                                                                                                                                             CD
                                                                                                                                                                             o
                                                                                                                                  2016-CV02520                               3
                                                                                                                                                                             2.
                                               Scottrade Brokerage Account Agreement                                                                                         o

                                                        Terms and Conditions                                                                                                 ><
                                                                                                                                                                              2!
                                                                                                                                                                             S'
                                                                                                                                                                             Q.
  By opening a brokerage account or accounts at Scottrade, Inc. (“Scottrade,” “we,” "our" or "us”), you acknowledge and represent that you have read and
  understand the Scottrade Brokerage Account Agreement (the “Agreement”) below and agree to be bound by its terms. This Agreement includes the separate
  disclosures and notices (“Addendums") referenced in and provided with this Agreement. This Agreement governs each brokerage account that you open or                       QJ
                                                                                                                                                                             o
  request to be opened with us (each “Account").                                                                                                                             7T
                                                                                                                                                                             (0
                                                                                                                                                                             O
  1. Legal Capacity to Enter Into Agreements. You are of full legal age in the state or jurisdiction in which you reside and have the capacity to enter into this            3
  Agreement.
                                                                                                                                                                             3
  2. Accuracy of New Account Application and Credit Information. The information that you have provided us is current, accurate, truthful and complete. No                   Q.
  one except the person(s) listed on the Brokerage Account Application ("Application") has an interest in the Account being applied for. You agree to provide us             CD
                                                                                                                                                                             T3
  with an updated Application promptly upon any material changes in any such information. You also agree to notify us in writing if you are or become: employed               CD
  or affiliated with a broker-dealer, a U.S. stock exchange or the Financial Industry Regulatory Authority (“FINRA"); or an officer, director, 10 percent shareholder,        3
                                                                                                                                                                             Ql
  control person or affiliate of a U.S. publicly traded company. You authorize us to make inquiries to consumer or credit reporting agencies, financial institutions,         CD
  employers and/or any other source we believe necessary for the purpose of verifying your identity (as required by federal law) and creditworthiness (as well as             3
                                                                                                                                                                              O
  your spouse’s if you reside in a community property state). You acknowledge that your credit score may be impacted when Scottrade accesses your credit file.                CD
  You also acknowledge that Scottrade may provide information (e.g. negative account information of unsecured debts) regarding your performance under this
  Agreement to these agencies. You understand that, upon your written request, we will tell you whether we requested a credit report and provide the name and
                                                                                                                                                                             0)
  address of the agency that furnished it.                                                                                                                                   3
                                                                                                                                                                             C
  3. Account Types. You understand that you are responsible for selecting the Account type (e.g. single, joint, fiduciary, retirement, individual retirement or              0)
  business type Accounts) that is appropriate for your needs and circumstances. You also understand that certain Account types may be eligible for (or restricted            <3
  from) certain services offered by Scottrade.                                                                                                                               N)

       a) Joint Accounts. For joint accounts, each joint account holder agrees that each joint account holder shall have authority, without notice to the other joint        ro
       account holder to: (i) buy and sell securities, options, or other investment products on margin, or otherwise, depending on the type of account; (ii) receive         o
       confirmations, statements and communications of every kind related to the account; (iii) receive and dispose of money, securities and/or other property in            o
       the account; (iv) make, terminate, or agree to modifications of this Agreement; (v) waive any of the provisions of this Agreement; and (vi) generally to deal
       with us as if each joint account holder alone was the sole holder of the account. We will not have responsibility for notifying other joint account holders of
       the actions of any other joint account holder. Each joint account holder agrees that notice to any joint account holder shall constitute notice to all joint
                                                                                                                                                                             Ol
       account holders. Each joint account holder further agrees that he or she shall be jointly and severally liable to us with respect to all matters relating to the
       account. We may follow the instructions of any of the joint account holders concerning the account and make delivery to any of the joint account holders of           >
       any and all securities and/or other property in the account, and make payments to any of the joint account holders, of any or all monies in the account as            2
       any of the joint account holders may order and direct, even if such deliveries and/or payments shall be made to only one of the joint account holders
       personally.

       In the event that we receive notice of a dispute between or conflicting instructions from joint account holders, we may (but are not required to) place
       restrictions on the account, including restrictions on withdrawals or transfers from an account, until we receive satisfactory documentation that the dispute
       has been resolved or all joint account holders give us joint instructions. In the event of the death of any of the joint account holders, the surviving joint
       account holders shall immediately give us notice. The estate of any deceased joint account holder shall be liable and each survivor will be liable, jointly
       and severally, to us for any debt or loss in the account or debt or loss incurred in the liquidation of the account or the adjustment of the interests of the joint
       account holders. Unless the joint account holders indicated to the contrary when the account was opened, we may presume that it is the express intention
       of the joint account holders to hold the account as joint tenants with rights of survivorship. In the event of the death of any of the joint account holders, the
       entire interest in the account shall be vested in the surviving joint account holders on the same terms and conditions as theretofore held, without in any
       manner releasing the deceased joint account holder’s estate from liability.

       b) Fiduciaries. With regard to fiduciary accounts, a fiduciary is a person or entity authorized to make decisions with respect to an account on behalf of
       the Account’s beneficial owners, including a trustee, custodian of a UGMA or UTMA, conservator, guardian, executor, administrator, attorney-in-fact, or
       investment advisor or other person to whom you have granted trading authority over an Account. You understand and agree that Scottrade does not
       review any action or inaction by a fiduciary with respect to an Account and is not responsible for determining whether a fiduciary's action or inaction
       satisfies the standard of care applicable to such fiduciary’s handling of the Account. You further understand and agree that Scottrade is not responsible for
       determining the validity of a person's or entity’s status or capacity to serve as a fiduciary. You agree to hold Scottrade and its officers, directors,
       employees, agents and affiliates harmless from any liability, claim, or expense (including attorneys' fees and disbursements), as incurred, for the actions
       or non-actions of your fiduciary.

  4. Identity Verification for Anti-Money Laundering Purposes. We are required by Federal law to verify the identity of each account owner. Scottrade may
  ask you to provide various identification documents prior to opening an Account. Addendum 1 to this Agreement is our "Customer Identification Program
  Notice." It describes in general the identification process. You acknowledge that you have received and read Addendum 1.

  5. Account Approvals and Maintenance. We may reject your Application, close or restrict your Account for any reason, in our sole and absolute discretion
  without disclosing the details of that decision. We may require that you provide us additional information or documentation in order for us to continue carrying
  your Account. You acknowledge that we may, at any time in our sole and absolute discretion, restrict trading, disbursements, transfers or take no action in your
  Account. Scottrade may amend, change, revise, add or modify (amendments) the Agreement at any time. The most current Agreement will be posted to our
  Web site www.scottrade.com. You understand that this Agreement cannot be modified by any verbal statements or written amendments that you seek to make
  to the Agreement without written acceptance from the General Counsel of Scottrade.

  6. No Advice and No Recommendations. You acknowledge that we do not and will not give investment, legal or tax advice or make securities
  recommendations. You agree that you are a self-directed investor and all orders entered are unsolicited and based on your own investment decisions or the
  investment decision of your duly authorized representative. You agree that neither Scottrade nor any of its employees may be your duly authorized
  representative and that you will neither solicit nor rely upon Scottrade or any of its employees for any such advice. You understand that you are solely
  responsible for all orders entered, including but not limited to trade qualifiers, the number of trades entered, the suitability of any trade(s), investment strategies
  and risks associated with each trade, and will not hold Scottrade or any of its employees liable for those investment decisions. You further understand that we
  do not and will not review the appropriateness or suitability for you of any transactions implemented or investment strategies employed in your Account. You
  hereby agree to hold Scottrade and its officers, directors, employees, agents and affiliates harmless from any liability, financial or otherwise, or expense
  (including attorneys' fees and disbursements), as incurred, as a result of any losses or damages you may suffer with respect to any such decisions, instructions,
  transactions or strategies employed in your Account by you or your duly authorized representative, or as a result of any breach by you of any of the covenants,
  representations, acknowledgments or warranties herein.

  7. Fees, Commissions and Account Minimums. You agree to pay the brokerage commissions, charges, taxes or other fees as set forth in our then-current
  Commission Schedule as applicable to the pricing structure of your Account (e.g. Internet or Non-Internet Account) and the type of transactions and services
  you receive. Scottrade’s Commission Schedule is available on our Web site. We may amend our Commission Schedule at any time by posting the changes to
  our Web site. You understand that Scottrade may require a minimum deposit to open an Account and that you also may be required to maintain a minimum
  deposit amount. Commissions are charged on a per order basis. Limit orders executed over multiple days and orders modified after a partial execution on the
  same day will be treated as separate orders for commission calculation purposes.


                   Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 19 of 35                                                                         Page 1 of 12
SF1111/FC/9-09
                                                                                                                                                                              □
                                                                                                                                                                              CD
                                                                                                                                                                              O
                                                                                                                                                                              3
                                                                                                                                                                               2.
  8. Purchases and Sales. To execute purchase orders, we generally require that your Account contain available funds equal to or greater than the purchase                     o
  price of the securities. To execute sell orders, we generally require that securities be long in your Account in good deliverable form. You agree that any                   92.
  purchase or sell order accepted (inadvertently or otherwise) by us without sufficient funds or negotiable certificates, respectively, in your Account, will be              ><
  subject to liquidation in the case of a purchase order, or buy-in in the case of a sell order, at your expense. In the event full funds are not available in your            2!
  Account when a purchase order is executed, you promise to pay the full amount due via wire transfer on or before the settlement date for the purchase. In the               <D
  event a sale order is executed and the securities sold are not in your Account, you promise to deliver all securities sold, on or before settlement date. If such           Q.
  funds or securities are not received on or before the settlement date, we may liquidate your Account and you will be liable for any resulting losses and all
  associated costs that we incur.                                                                                                                                             0)
                                                                                                                                                                              O
                                                                                                                                                                              7C
  9. Orders, Executions and Account Statements. We may route any order authorized by you to any exchange, other market centers where such business is                         W
  then transacted, or we may execute the order ourselves. You understand that we do not provide you with direct access to the marketplace. You understand,                    o
                                                                                                                                                                              3
  whether you place a market or limit order or other type of order that you will receive a price at which the order is executed in the market. Particularly during
  periods of high volume, illiquidity, fast movement or volatility in the marketplace, or the placement of large orders, the execution price you receive may differ
  from the quote published at the time of order entry, and you may receive partial executions at different prices. We do not accept orders for purchase or sale of
                                                                                                                                                                              3
                                                                                                                                                                              CL
  securities through the mail, commercial carrier or by e-mail. You understand that you are responsible for promptly reviewing upon receipt all trade confirmations           CD
  and account statements. Such confirmations and statements shall be deemed accepted by you and shall be binding unless you notify us in writing within ten                   T3
                                                                                                                                                                              CD
  (10) days after transmission to you. You agree that you are responsible for monitoring all open orders. If you place a good-till-canceled (“GTC”) order, you                3
  understand that the GTC order is subject to our Open Orders Cancel Schedule posted online in our Message Center. Otherwise the open order will remain in                    a.
                                                                                                                                                                              CD
  force until it is executed, it is cancelled by us because of a corporate action, reorganization or operational reason, or you choose to cancel it.                          3
                                                                                                                                                                              O
                                                                                                                                                                              CD
  10. Late and Corrected Reports. When your order is executed, we typically receive an electronic message (a "Report") notifying us about the status of the
  order, including, but not limited to, whether the order had been executed and at what price. However, we do not always receive reports promptly (a "Late
  Report"). Accordingly, you may then receive a Late Report. You may also receive Reports correcting a previous Report, including errors in execution prices.                 0)
  You acknowledge that you will receive the price at which your order is actually executed in the marketplace even if the Report is late or a Report corrects an              c
  incorrect price or term of another Report.                                                                                                                                  0)
                                                                                                                                                                              >5
  11. Cancellation and Modification Requests. You acknowledge that it may not be possible to cancel or modify an order. Any attempt to cancel or modify an                    ho
  order is simply a request to cancel or modify. We are not liable to you if we are unable to cancel or modify an order. You understand and agree that, if an order           u>
  cannot be canceled or modified, you are bound by any execution of the original order. You further acknowledge that attempts to modify or cancel and replace                 to
  an order can result in an over-execution of the order, or the execution of duplicate orders, that our systems do not prevent over-execution on duplicate orders             o
                                                                                                                                                                              ho
  from occurring, and that you shall be responsible for all such executions. If you enter a cancellation request, you agree to wait to confirm that the cancellation          o
  request has been effected prior to entering a replacement order. You agree not to assume that any order has been executed or cancelled until you have
  received a Report from us with regard to order execution. You are responsible for knowing the status of your pending orders before entering additional orders.
  You agree to contact us in the event you are unclear on the status of an order.
                                                                                                                                                                              cn
  12. Order Routing and Payment for Order Flow. Consistent with the overriding principle of best execution, we generally route orders for listed and over-the-
  counter equity securities and options to market centers, including exchanges, securities dealers who make markets over-the-counter, and alternative trading                 >
  systems such as ECNs. We take a number of factors into consideration in determining where to route customers' orders, including, the speed of execution,                    2
  quality of executions (price improvement relative to the national best bid offer (NBBO) in any one market center), automatic execution guarantees, the
  availability of efficient and reliable order handling capability, the liquidity offered by the market center, the level of service provided, and the cost of executing
  orders. We may receive remuneration from a market center, but remuneration is only a factor when all other factors affecting best execution are equal. U.S.
  Securities and Exchange Commission (SEC) rules require all brokerage firms to make publicly available quarterly reports describing their order routing
  practices. These quarterly reports describe how and where customer orders are routed and are available on our Web site. In addition to the quarterly reports
  above, SEC rules also require brokerage firms, upon a customer's request, to provide information regarding the identity of the market center to which any
  customer order was routed in the six months prior to the request; whether the order was a directed or non-directed order, and the time of the transaction, if any,
  that resulted from such order. If you wish to receive the foregoing routing information for any order(s) within the past six months, please contact your local
  Scottrade branch. We receive remuneration (for example, in the form of per-share arrangements, liquidity rebates, or profit sharing arrangements) for directing
  customer orders to certain market centers for execution. The source and amount of any compensation received by us in connection with your transaction will be
  disclosed upon written request. You understand that any remuneration that we may receive for routing orders through various market centers is considered a
  reduction in our costs and will not accrue to your Account.

  13. Cash Account Restrictions. Freeriding is the prohibited practice of purchasing and selling a security in rapid succession without meeting the payment
  obligation under Regulation T of the Federal Reserve Board created by the initial purchase. Freeriding violates Federal Reserve Regulation T and may also
  violate other securities laws. You understand that freeriding in your Cash Account is prohibited and may result in us restricting or closing your Account.

  14. Payment of Obligations Upon Demand. You will be liable to Scottrade for the payment for all trades, debit balances, margin calls, or other obligation
  (“Obligations") owing in your Account. You agree that all orders for the purchase or sale of securities for your Account shall be processed and/or executed with
  the understanding that an actual purchase or sale is intended and it is your intention and obligation in every case to pay for any purchase or deliver certificates
  to cover all sales on or before settlement date, whether or not you are in receipt of a trade confirmation. You agree to pay any debit balance (i.e. an Account
  balance owed to Scottrade) and to satisfy any indebtedness to Scottrade in your Account on demand. Payments (cash, traveler's checks, third party checks or
  personal checks for investment clubs/limited partnerships/corporations are not generally accepted) or securities submitted to your Scottrade branch need to be
  made before settlement to allow for transit to our headquarters. You agree that any security sold will be in good deliverable form (properly endorsed, proper
  denominations, adjusted for all company reorganizations and free of any encumbrances). Debit balances in any Account may be charged interest in accordance
  with our then-current interest rate schedule for debit balances.

  15. Security for Indebtedness. All securities, options, credit balances, bank deposit program balances, assets and other property, which we may maintain in
  or for your Account or otherwise, whether individually or jointly held with others, whether now owned or hereafter acquired, and any proceeds or distributions
  therefore (collectively, “Collateral"), shall be subject to a lien in our favor for the discharge of all Obligations. You hereby grant us a continuing, perfected, first-
  priority security interest and right of set-off in all Collateral. Subject to the provisions of any applicable statute, rule or regulation, we may hold Collateral as
  security for the payment of any Obligations, and we shall have the right to transfer such Collateral from your Account from or to any other Account in which you
  have an interest, when in our judgment such transfer may be necessary for our protection. In enforcing the lien, we shall have the right to sell, assign, and
  deliver all or any part of the Collateral in any of your Accounts to satisfy your Obligations or when we otherwise deem it necessary for our protection. If we
  believe there is inadequate security for your Obligations or upon any event which in our opinion jeopardizes your Account, we shall have the right to: (a) cancel
  any outstanding orders for the purchase or sale of securities, options, assets or other property; (b) close transactions in your Account; (c) buy-in any securities,
  options, assets or other property of which your Account may be short; or (d) require you to deposit additional Collateral in accordance with the rules and
  regulations of the Board of Governors of the Federal Reserve System, or any securities regulatory or self-regulatory body to whose jurisdiction we are subject.
  We may also, but shall have no obligation to, require you to deposit such additional Collateral as we in our sole and absolute discretion determine is necessary
  as security for your Obligations. We shall have all rights and remedies available to a secured party under any applicable law in addition to the rights and
  remedies provided herein. Subject to the provisions of any applicable statute, rule or regulation, we may take any or all of the foregoing actions at any time
  without prior notice, tender, demand or call, all of which you expressly waive, and regardless of any prior notice or demand by us. You hereby appoint us as
  your true and lawful agent and attorney-in-fact, with full power to act in your name and on your behalf, with respect to the execution of all instruments and the
  taking of all action necessary or desirable to effectuate the rights and remedies provided in this Agreement and by applicable law.

  16. Events of Default. The following shall constitute an "Event of Default": (a) You fail to make payment as and when required pursuant to this Agreement; (b)
  You fail to provide margin or to perform any other Obligations as and when we require; (c) Any representation or warranty made by you shall have been
  incorrect or untrue in any material respect when made or repeated or deemed to have been made or repeated; (d) You state that you will not perform any of the
  Obligations under this Agreement; (e) You default in the performance of any Obligation to us under any agreement now or hereafter entered into; (f) You default
  in the payment of any indebtedness for borrowed money, or any guaranty of such indebtedness, upon the maturity (including any accelerated maturity) thereof;



SF1111/FC/9-09      Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 20 of 35                                                                         Page 2 of 12
                                                                                                                                                                             □CD
                                                                                                                                                                             O
                                                                                                                                                                             o
  (g) You apply for, consent to or are the subject of an application or petition for the appointment of, or the taking of possession by, a receiver, custodian, trustee,     2.
                                                                                                                                                                             o
  liquidator or similar person of all or a substantial part of your property, admit in writing your inability or become unable to pay your debts generally as such debts
  become due, make a general assignment for the benefit of creditors, file or are the subject of the filing or entry of a petition or order for relief under Title 11 of
  the U.S, Code or any similar law of any jurisdiction regarding reorganization, liquidation, dissolution, insolvency, or relief of debtors or of an application for a
  protective decree under the Securities Investor Protection Act of 1970; or (h) We believe that we may be unable to apply without delay property that we are                H
  holding or expect to receive from you against any Obligation to us under this Agreement or in connection with any transactions executed by us on your behalf.              CD
                                                                                                                                                                             Q.
  17. Remedies. Upon the occurrence of any Event of Default, we may, in our sole and absolute discretion and without notice to you: (a) cancel or otherwise
  liquidate your Account and any position therein or transaction in your Account; (b) setoff any Obligation owed by us to you against any Obligation of yours, or            G)
  against any Collateral; (c) satisfy any Obligation of yours to us from any Collateral; (d) sell, or be deemed to have sold, any securities, instruments or other           O
                                                                                                                                                                             7T
  property in your Account; and (e) purchase, or be deemed to have purchased, any securities, instruments or other property, in which you have a short position.             C/>
  All purchases or sales pursuant to this Section may be affected in public or private purchases or sales in which we may be the purchaser or seller, in each case,          o
                                                                                                                                                                             3
  as we may deem appropriate in our sole and absolute discretion and at such price or prices as we may deem satisfactory in our sole and absolute discretion.
  You are not entitled to any advance notice to any such remedies by us. In our sole and absolute discretion, we may (but are not required to) attempt to notify              3
  you or to provide a grace or notice period before we exercise such remedies. However, any such grace or notice period may be shortened or eliminated by us                  Q_
  without further notice to you if we believe it is appropriate to do so for our protection. We may exercise remedies under this Section without notice                       CD
                                                                                                                                                                             ID
  notwithstanding any prior grace or notice period provided to you.                                                                                                          CD
                                                                                                                                                                             3
                                                                                                                                                                             Q_
  18. Free Credit Balances, Funds Availability, and Bank Deposit Program. You understand and agree that Scottade may place and hold your available cash                      CD
  balances in your Scottrade brokerage account as free credit balances, in our Bank Deposit Program as described in Addendum 8, or through other                             3
  arrangements that Scottrade may make available. We may change or replace the above options in our discretion. We may, in our sole and absolute discretion,                 O
                                                                                                                                                                             CD
  pay you interest on any free credit balances awaiting investment. A free credit balance is the sum of the uninvested cash in your Account less the funds
  required to pay for purchase transactions due to settle on or after the day the free credit balance is to be calculated, charges to your Account, and credit
  balances that are Collateral for your Obligations. Free credit balances are not bank deposits and are not insured by the FDIC. If you receive interest on these            0)
                                                                                                                                                                             3
  free credit balances, you agree that you maintain the free credit balances in your Account for investment purposes, and not solely for the purpose of receiving            C
  interest. We reserve the right to stop paying interest on free credit balances, close your Account or to take any other action necessary if we determine that you          D>
  are maintaining free credit balances with Scottrade solely for the purpose of receiving interest We may increase or decrease the rate of interest or decide to             *2
  stop or start paying interest at anytime in our sole and absolute discretion. Our use of credit balances in our business is subject to the limitations of SEC Rule
  15c3-3. You have the absolute right to receive, in the normal course of business, any free credit balance and any fully paid securities to which you are entitled,         w
  subject to any open commitments in your Account.
                                                                                                                                                                             o
                                                                                                                                                                             N)
  19. SIPC and Other Insurance Coverage. You understand that we are members of the Securities Investor Protection Corporation (“SIPC”) and that SIPC                         O
  currently protects the assets in your Account up to $500,000, with a limit of $100,000 for cash balances, which are being held for purposes of investment. Cash
  balances not held for investment purposes (e.g. the sole purpose is to collect interest) may not be covered by SIPC. You acknowledge that these SIPC
  protections do not cover fluctuations in the market value of your securities. A brochure with the details of SIPC's protections is available at www.sipc.org or by
  calling (202) 371-8300.                                                                                                                                                    C7J


  20. Control or Restricted Securities. Scottrade does not generally handle the sale of control or restricted securities. You agree to notify us if you have                 >
  deposited or seek to deposit any unregistered, restricted, or control securities in your Account. You agree not to enter sell orders with Scottrade for securities
  that are subject to Rule 144 or 145(d) of the Securities Act of 1933. You agree to pay for any loss Scottrade may incur in closing out any such intentional or
  unintentional sales. If you elect to deposit any control or restricted securities in your Account, you understand and agree that you will not sell such securities
  through your Account.

  21. Responsibility Regarding Certain Securities. You are responsible for knowing the rights and terms for all securities bought, sold and maintained at
  Scottrade, including but not limited to stock splits, reorganizations, mergers, name changes, symbol changes, dividends (including stock dividends), option
  symbols, and option deliverables. Scottrade may, but is not obligated to, notify you of any upcoming expiration or redemption dates, or take any action on your
  behalf without your specific instructions except as required by law and the rules of regulatory authorities. Certain securities may grant you valuable rights that
  may expire unless you take specific action. These securities include bonds, convertible securities, warrants, stock rights and securities subject to exchange
  offers or tenders. You are responsible for knowing all expiration dates, redemption dates, and the circumstances under which rights associated with your
  securities may be called, cancelled, or modified. If any such security is about to expire worthless or be redeemed for less than its fair market value and
  instructions have not been received from you, we may, at our discretion, sell the security and credit your Account with the proceeds. If an Account has an option
  position on the last trading day prior to expiration that is $0.01 or more in-the-money, the option is subject to automatic exercise. However, Scottrade reserves
  the right at its sole discretion to close any option position prior to expiration date or any position resulting from the exercising/assignment after option expiration.
  You will be charged a brokerage commission for any such transaction. Scottrade is not obligated to take any of these actions and we are not liable for losses
  should we not do so. Securities traded in the over-the-counter bulletin board and pink sheets and other thinly-traded securities may present particular trading
  risks in that they can be more volatile and are generally less liquid than securities traded on exchanges. Scottrade reserves the right to place restrictions on the
  trading of such securities, or any other securities for any reason, without prior notice

  22. Communication between Companies and Shareholders. As required by SEC rules, we will release your name, address, and security positions to
  requesting companies in which you own shares that are held in your Account, unless we receive notice from you in writing that you object to us providing this
  information.

  23. Privacy Disclosures. Addendum 2 to this Agreement is our “Privacy Policy and Security Statement." It describes how we protect your personal and
  financial information that we collect in the course of providing financial services to you. You acknowledge that you have received and read Addendum 2.

  24. Mutual Fund Investing. You may invest in a variety of mutual funds in your Account through Scottrade. The information and services provided by
  Scottrade are not to be considered an offer to sell or a solicitation of an offer to buy a particular fund. Fund purchases may be subject to investment minimums,
  and all fund transactions are subject to acceptance by us and/or the fund company. By entering a mutual fund transaction through Scottrade, you acknowledge
  that you have received and read the fund prospectus, which describes the risks associated with the investment. Some mutual funds available through Scottrade
  may impose a sales charge on the purchase of shares of the fund. These charges are known as a “sales load." You may also be able to purchase mutual fund
  shares without paying a front-end sales load, although you may be charged a "contingent deferred sales charge” (i.e. back-end load) upon the sale or
  redemption of the shares. These charges may not be included in the fund's performance data. We may receive all or part of a sales load in connection with your
  investment in the fund’s shares. Please consult the fund's prospectus for more information. Some mutual funds offer reductions in front-end sales loads, known
  as breakpoints, for purchases over certain amounts. In addition, such discounts may be available through Letters of Intent or Rights of Accumulation. You
  acknowledge that you are solely responsible for determining and obtaining breakpoints and rights of accumulation. Addendum 3 is a Disclosure Statement
  entitled “Mutual Fund Breakpoint Discount". This document describes various issues in purchasing load mutual funds. You acknowledge that you have received
  and read Addendum 3. Additional information about mutual fund breakpoints is available from FINRA at its Web site www.finra.org. Please consult the fund’s
  prospectus for more information. Some mutual funds impose a marketing distribution fee known as a “12b-1 fee." This fee is included in the computation of the
  fund's overall expense ratio and is reflected in the fund’s performance data. We may receive all or part of the 12b-1 fees in connection with your investment in
  the fund’s shares. Please consult the fund's prospectus for more information.

  25. No-Transaction-Fee Mutual Fund Program. You may participate in our No-Transaction Fee Mutual Fund Program (“NTF Program") in your Account. This
  program allows you to invest online in no-load mutual funds through Scottrade without paying a sales load or transaction fee. NTF mutual funds purchased
  through a Scottrade broker instead of online are subject to transaction fee set forth on our commission schedule. We may receive compensation directly from
  participating fund companies or third parties in payment for the fund distribution sen/ices that we provide. This compensation is included in the fund’s overall
  expense ratio and is reflected in the fund's performance data. Please consult the fund’s prospectus for more information. By participating in the NTF Program,
  you agree to the terms and conditions of the program as set forth in the Important Mutual Fund Information section of our Web site, which is subject to change
  at any time without prior notice to you. You acknowledge that we may modify or discontinue the NTF program without prior notice to you. By entering into a
  mutual fund transaction through us, you acknowledge that you have received and read the fund prospectus, which describes the risks associated with the
  investment. No-load mutual funds that are not part of our NTF program are subject to the transaction fees set forth in our commission schedule.


SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 21 of 35                                                                        Page 3 of 12
                                                                                                                                                                         m
                                                                                                                                                                         CD
                                                                                                                                                                         o
                                                                                                                                                                         3
  26. International Accounts. We may open Accounts for non-resident aliens that are required to complete a Form W-8 for tax withholding purposes
                                                                                                                                                                         2.
                                                                                                                                                                         o
  (International Accounts). We do not promote ourselves, nor hold ourselves out, as doing business outside the United States. Since this agreement is not                9L
  binding until approved and accepted by us in the United States, this agreement shall be deemed to be a contract made in the United States. All services to be          <
  performed by us shall be performed solely in the United States in United States dollars. You understand that an International Account must be an Internet              Z!
  Account. A Scottrade office in the United States will service your Account because we do not have offices outside the United States. Notifications will be             CD
  provided to you solely in electronic form through e-mail and notices posted to your particular Account on Scottrade's Web site.                                        Q.


  You further understand that you may only fund the Account with wired funds, personal checks, cashier’s checks and/or money orders drawn on United States
                                                                                                                                                                         0)
  banks. Our Web site shall not be considered a solicitation for or offering of any investment product or service to any person in any jurisdiction where such           r>
  solicitation or offering would be illegal.                                                                                                                             7C
                                                                                                                                                                         (/)
                                                                                                                                                                         o
  27. FINRA Public Disclosure Program. As a member of FINRA, Scottrade is required to disclose the availability of BrokerCheck, an online tool that provides             3
  information on FINRA-registered firms. To access BrokerCheck or download a brochure, go to www.finra.org. You can also call the BrokerCheck Hotline at
  (800) 289-9999.                                                                                                                                                         3
                                                                                                                                                                         Q.
                                                                                                                                                                          CD
  28. Arbitration Disclosures. This Agreement contains a predispute arbitration clause. By signing this Agreement, the parties agree as follows:                         T3
       (A) All parties to this Agreement are giving up the right to sue each other in court, including the right to a trial by jury, except as provided by                0)
                                                                                                                                                                          3
       the rules of the arbitration forum in which a claim is filed.                                                                                                      Q.
       (B) Arbitration awards are generally final and binding: a party’s ability to have a court reverse or modify an arbitration award is very limited.                  CD
                                                                                                                                                                          3
       (C) The ability of the parties to obtain documents, witness statements and other discovery is generally more limited in arbitration than in court                 O
       proceedings.                                                                                                                                                      CD
       (D) The arbitrators do not have to explain the reason(s) for their award.
       (E) The panel of arbitrators will typically include a minority of arbitrators who were or are affiliated with the securities industry.                            0)
       (F) The rules of some arbitration forums may impose time limits for bringing a claim in arbitration. In some cases, a claim that is ineligible for                3
                                                                                                                                                                         C
       arbitration may be brought in court.                                                                                                                              W
       (G) The rules of the arbitration forum in which the claim is filed, and any amendments thereto, shall be incorporated into this agreement                         <2
                                                                                                                                                                         N3
  29. Agreement to Arbitrate Controversies. You agree that any controversy, dispute, claim, or grievance between us, any of our affiliates or our or
  their shareholders, officers, directors employees, associates, or agents, on the one hand, and you or, if applicable, your shareholders, officers,
  directors employees, associates, or agents on the other hand, arising out of, or relating to, this Agreement, or any service provided by us, including                 O
  transactions of any kind made on your behalf through us, shall be resolve by arbitration, in accordance with the rules of the Financial Industry
                                                                                                                                                                         O
  Regulatory Authority (FINRA). If you are not a resident of the United States at the time a controversy subject to arbitration arises, you agree that any
  arbitration hearing shall be held in St. Louis, Missouri; you consent to the personal jurisdiction of all courts located in the State of Missouri for
  purposes of enforcing this arbitration agreement and any arbitration award; and you agree that any arbitration proceeding shall be conducted in the
  English language. If any party unsuccessfully resists confirmation or enforcement of an arbitration award rendered under this agreement, then all
  costs, attorneys’ fees, and expenses incurred by the other party or parties in confirming or enforcing the award shall be fully assessed against and
  paid by the party resisting confirmation or enforcement of the award.                                                                                                  >
  30. Class Actions. No person shall bring a putative or certified class action to arbitration, nor seek to enforce any pre-dispute arbitration agreement
  against any person who has initiated in court a putative class action; or who is a member of a putative class until: (a) the class certification is
  denied; or (b) the class is decertified; or (c) the customer is excluded from the class by the court. Such forbearance to enforce an agreement to
  arbitrate shall not constitute a waiver of any rights under this Agreement except to the extent stated herein.

  31. Consent to Monitoring and Recording. You understand that we may, in our sole and absolute discretion, monitor or tape record telephone conversations
  with you, and you consent to such monitoring or recording. We are not required to record all telephone conversations and do not guarantee that recordings of
  any particular telephone conversation will be retained or are capable of being retrieved. You acknowledge that we do not accept orders left on voicemail and
  you agree not to leave any instructions for us on voicemail to enter a securities transaction for you.

  32. E-mail and Electronic Communications. All e-mail sent to and from us is subject to monitoring, review by or disclosure to someone other than your
  intended recipient. You acknowledge that there may be delays in e-mail being received by your intended recipient. You agree to hold us harmless for any delay
  in e-mail delivery regardless of whether the delay was caused by us or a third party. E-mail sent to and from a Scottrade address may be retained by our
  corporate e-mail system. You agree not to use e-mail to transmit orders to purchase or sell a security and further agree that Scottrade is not liable for any
  actions taken or any omissions to act as a result of any e-mail message you send to us. Electronic communications with Scottrade via our Web site, wireless
  device or touchtone service are also subject to monitoring, review by or disclosure to someone other than the recipient and such communications may be
  retained by Scottrade.

  33. Complaints. You may direct complaints to your local Scottrade branch or Scottrade's national service center at support@scottrade.com or by calling
  1-800-619-SAVE. Written complaints may be sent to Scottrade, Inc., Attn: Compliance Department, 12800 Corporate Hill Drive, St. Louis, MO 63131-1834.

  34. Applicable Rules and Regulations. You acknowledge that this Agreement and all orders and transactions executed in your Account shall be subject to all
  applicable federal and state laws and regulations, and the constitution, rules, regulations, customs, usages, rulings and interpretations of the exchange or
  market and its clearinghouse (if any) where such transactions are executed.

  35. Governing Law and Assignment. This Agreement and its enforcement shall be governed by the laws of the State of Missouri (without regard to its conflict
  of law provisions); shall cover individually and collectively all of your Account(s) which you may open or reopen with us; shall inure to the benefit of our
  successors and assigns, whether by merger, consolidation or otherwise; and shall be binding upon your heirs, executors, administrators, successors, and
  personal representatives, together with all other persons claiming any legal or beneficial interest through you or in your Account(s). You may not assign the
  rights and duties hereunder without first obtaining our prior written consent. We may assign our rights and duties under this Agreement and may transfer your
  Account and this Agreement to our successors and any affiliated assigns without notice, or to any other entity with prior notice to you.

  36. Losses Due to Extraordinary Events; Limitation of Liability. We shall not be liable for loss caused directly or indirectly by war, strikes, natural disasters,
  terrorist acts, government restrictions, exchange or market rulings, suspensions of trading, computer or communications line failures, or delays in the
  transmission of orders due to a breakdown or failure of market centers or transmission facilities or other conditions beyond our reasonable control.

  37. Entire Agreement and Severability. This Agreement, any attachments hereto, and the terms and conditions contained in statements and confirmations,
  contain the entire agreement between the parties with respect to the subject matter hereof. If any provision or condition of this Agreement shall be held to be
  invalid or unenforceable by any court, or regulatory or self-regulating agency or body, such provision shall be deemed modified, or, if necessary, rescinded in
  order to comply with the relevant court, or regulatory or self-regulatory agency or body. The validity of the remaining provisions and conditions shall not be
  affected thereby, and this Agreement shall be carried out as if such invalid or unenforceable provision or condition was not contained herein. You acknowledge
  that you have entered into this Agreement and will enter into transactions in consideration of and in reliance upon the understanding that all such transactions
  constitute a single business and contractual relationship and have been made in consideration of each other. Accordingly, in addition to any of the other rights
  and obligations set forth in the Agreement, (a) you agree to perform all of your obligations in respect of each such transaction, (b) we shall be entitled to setoff
  claims and apply property held by us in respect of any such transaction or otherwise against obligations owing to us in respect of any other such transaction or
  otherwise, and (c) payments, deliveries and other transfers made by us in respect of any such transaction shall be deemed to have been made in consideration
  of payments, deliveries and other transfers in respect of any other such transaction, and the obligations to make any such payments deliveries and other
  transfers may be applied against each other and netted by us.




SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 22 of 35                                                                    Page 4 of 12
                                                                                                                                                                        ED
                                                                                                                                                                        CD
                                                                                                                                                                        o
                                                                                                                                                                        3
                                                                                                                                                                        3.
                                                                                                                                                                        o
  38. Notices. To You. Scottrade will send all notices and other communications relating to your Account to the mailing address or, where applicable, the               9L
  electronic mail address that you specified on your Brokerage Account Application, subsequent updates to this information and/or post the notices and other
  communications to a server that you may view when you log into your Account. Scottrade is not responsible for notification problems that may arise from time          3!
  zone differences or Internet connectivity. Any communication we send to your mailing address by mail, messenger, telegraph, electronic data communication,            (D
  fax or otherwise or to your electronic mail address is considered delivered to you personally, whether you receive it or not. You agree to inform us promptly of      CL
  any changes in your mailing address or electronic mail address. To Us. All notices and other communications to Scottrade required or permitted under this
  Agreement shall be in writing and shall be directed to P.O. Box 31759, St. Louis, MO 63131 Attention: General Counsel.                                                0)
                                                                                                                                                                        o
  39. Waiver. Any failure by us to insist at any time upon compliance with this Agreement or with any of its terms shall not constitute or be considered a waiver by    PC
                                                                                                                                                                        W
  us of any of our rights.                                                                                                                                              O
                                                                                                                                                                        3
  40. Business Continuity Disclosure. Addendum 4 to this Agreement is our “Business Continuity Disclosure.” It describes our plans for dealing with significant
  business disruptions that may include power outages, a natural disaster or other disruptions. You acknowledge that you have received and read Addendum 4.             5"
                                                                                                                                                                        CL
                                                                                                                                                                        CD
  41. Termination. You may terminate this Agreement or your Account at any time upon written notice to us, after paying any Obligations you owe to us. You              “O
                                                                                                                                                                        CD
  shall remain responsible for all Obligations initiated or authorized by you, including, without limitation, any transactions, debts, and interest as provided under   Z3
  this Agreement, whether arising before or after termination of this Agreement. We may terminate this Agreement or your Account any time, without advance              CL
  notice, for any reason in our sole and absolute discretion. The terms and conditions of this Agreement will survive termination of your Account and will continue     CD
                                                                                                                                                                        3
  to apply to any disputed or other remaining matters arising from our relationship.                                                                                    O
                                                                                                                                                                        CD
  42. Headings. The headings contained in each Section are for descriptive purposes only and shall not be deemed to modify or qualify any of the rights or
  obligations set forth in each such Section.                                                                                                                           0)
                                                                                                                                                                        3
                                                                                                                                                                        C
  INTERNET TRADING                                                                                                                                                      CD

  The following provisions apply to Accounts that have access to our Internet trading functionality or online account access.                                           M
                                                                                                                                                                        CD
  43. Consent to Electronic Delivery of Information and Records. Internet Accounts typically receive account information, including trade                               ho
  confirmations, account statements, proxies, shareholder information, important notices, messages and other records and communications electronically                  o
  (“electronic delivery”). To receive electronic delivery, you must consent to receive these documents electronically. Once you have consented to receive               ho
                                                                                                                                                                        o
  electronic delivery, documents will be provided to you when we post the information on servers accessible to you on a password-protected portion of
  our Web site or that of a trusted third-party. By consenting to electronic delivery, you are agreeing to suppress the mailing of paper documents. Your
  consent to electronic delivery is immediate (although it may take one to two business days for us to process your request) and will remain in effect
  unless revoked by Scottrade or by you. You may revoke your consent to electronic delivery at any time by visiting the relevant part of our Web site or by             cj
  notifying us in writing. This revocation from you is only effective after we receive and process it. If you wish to receive paper documents through the
  U.S. mail, you understand that you will be charged fees for delivery of these paper documents. We will provide you with online notification or send you               >
  an e-mail regarding the availability of the documents on our Web site. If we are unable to notify you electronically, you understand that we may, in our
  sole and absolute discretion, discontinue electronic delivery and send you account documents in paper form. You acknowledge that our primary method
  of communicating with you will be by posting information to servers that you may access from your Account with us online. You agree to check your
  Account on our Web site regularly as you may not have any other means of knowing that a communication has been delivered to you. There is no
  charge from us for electronic delivery, but online access and usage charges by your Internet service or access provider may apply. Documents and
  information will be made available in html or PDF format and may be printed and/or saved. You acknowledge that you can access documents in html or
  PDF format. You acknowledge that Scottrade Alerts and Messages contain important information affecting your Account and you are responsible for
  reading these Alerts and Messages and also the other messages, notices, disclosures and other communications on our Web site.
  44. Security and Confidentiality. You agree that you are the exclusive owner and solely responsible, jointly and severally if applicable, for the
  confidentiality and protection of your Account number and password that allows you to access our electronic trading systems. You further agree that
  you will be fully responsible for all activities including brokerage transactions that arise from the use of your Account number and password. You agree
  to indemnify and hold Scottrade harmless if any other person utilizing your confidential information provides instructions to us that may be contrary to
  your instructions. You will immediately notify us in writing or by e-mail of any loss, theft or unauthorized use of your Account number and/or password.
  45. Electronic Trading System Risks. Electronic or computer-based facilities and systems such as those that we provide to you are inherently
  vulnerable to disruption or failure and may be unavailable to you from time to time. We do not guarantee that any or all of these means will be available
  to you at a particular time. You agree that if electronic access is unavailable, you must use an alternative means of access to conduct transactions and
  other account activity, which may delay access to your account or your ability to effect transactions.
  46. LIMITATION OF LIABILITY. YOU ACCEPT THAT OUR SYSTEM IS "AS IS,” AND WITHOUT WARRANTIES, EXPRESS OR IMPLIED,
  INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE, PURPOSE
  OR APPLICATION; TIMELINESS; FREEDOM FROM INTERRUPTION; OR ANY IMPLIED WARRANTIES ARISING FROM TRADE USAGE, COURSE
  OF DEALING OR COURSE OF PERFORMANCE. UNDER NO CIRCUMSTANCES SHALL WE BE LIABLE FOR ANY PUNITIVE, INDIRECT,
  INCIDENTAL, SPECIAL OR CONSEQUENTIAL LOSS OR DAMAGES, INCLUDING LOSS OF BUSINESS, PROFITS OR GOODWILL. WE SHALL
  NOT BE LIABLE TO YOU BY REASON OF DELAYS OR INTERRUPTIONS OF SERVICE OR TRANSMISSIONS, OR FAILURES OF
  PERFORMANCE OF OUR SYSTEM, REGARDLESS OF CAUSE, INCLUDING, BUT NOT LIMITED TO, THOSE CAUSED BY HARDWARE OR
  SOFTWARE MALFUNCTION; GOVERNMENTAL, EXCHANGE OR OTHER REGULATORY ACTION; ACTS OF GOD; WAR, TERRORISM, OR OUR
  INTENTIONAL ACTS. YOU RECOGNIZE THAT THERE MAY BE DELAYS OR INTERRUPTIONS IN THE USE OF OUR SYSTEM, INCLUDING, FOR
  EXAMPLE, THOSE CAUSED INTENTIONALLY BY US FOR PURPOSES OF SERVICING THE SYSTEM. YOU ACKNOWLEDGE THAT
  ALTERNATIVE TRADING ARRANGEMENTS ARE AVAILABLE THROUGH US AS LISTED ABOVE BUT WE DO NOT GUARANTEE THAT
  ALTERNATIVE TRADING ARRANGEMENTS WILL BE AVAILABLE AT A PARTICULAR TIME AND WE WILL NOT BE HELD LIABLE FOR DELAYS
  IN ENTERTAINING AN ORDER. IN NO EVENT SHALL OUR LIABILITY, REGARDLESS OF THE FORM OF ACTION AND DAMAGES SUFFERED
  BY YOU, EXCEED THE COMMISSIONS AND FEES PAID BY YOU TO US IN THE MONTH IN WHICH THE ACTION AROSE.
  47. Risks of Online Trading. Addendum 5 to this Agreement is a “Disclosure of Online Trading Risks.” This Addendum generally describes the unique
  risks of online trading and volatile markets. You acknowledge that you have received and read Addendum 5.
  48. Use of Scottrade’s Web Sites. Web sites refer to Scottrade’s Web sites (scottrade.com, scottsave.com, scottrader.com and additional Web sites
  that we may register). The Web sites provide you with content and information. Content includes account positions, account activity, balances,
  transaction status, statements, confirmations and other Account-related data. Information is not related specifically to an Account. Information is
  financial or investment information provided by third parties to us that we provide to you, which includes market data, news, research, financial analysis,
  commentary, or tools. The information on the Web sites is provided from sources believed to be reliable but cannot be guaranteed. The content on the
  Web sites is provided as a convenience but cannot be guaranteed.
  The content on the Web sites is provided as a convenience but may be inaccurate or outdated. You agree at all times to rely upon your transaction
  confirmations and statements as the official records of your Account. We may without notice to you change, revise, modify, add, upgrade, remove or
  discontinue any part of the Web sites. The Web sites may include hyperlinks to third-party Web sites. We are not responsible for the information or
  content provided by such third-party Web sites. The information provided on our Web sites is not customized for you and you understand that the
  information provided to you is not a recommendation to you about the suitability of a purchase and/or sale of any security.




SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 23 of 35                                                                   Page 5 of 12
                                                                                                                                                                         □
                                                                                                                                                                         (1)
                                                                                                                                                                         o
                                                                                                                                                                         3
                                                                                                                                                                         2.
                                                                                                                                                                         o
  49. Market Data, News and Other Information. You agree that the market data, news and other information available to you through our Web site is for your
  personal use and that you will not retransmit or republish this information in any form. We may terminate your access to the above at any time in our sole and
  absolute discretion without notice to you. You acknowledge that the information provided to you is obtained from sources believed to be reliable and is                II
  presented on a best efforts basis, and that no accuracy or completeness of the information is guaranteed. You also acknowledge that we do not guarantee that           CD
                                                                                                                                                                         Q.
  there will not be interruptions in its availability. You further acknowledge that the provision of such information does not constitute a recommendation by us to
  purchase or sell any security or any financial, tax or legal advice by us. More specifically, with regard to market data, you agree that: a) "Data
  Disseminators" (the New York Stock Exchange, NASDAQ, the Options Price Reporting Authority, their processors and each constituents of these Data                       0)
                                                                                                                                                                         O
  Disseminators, including the Chicago Board Options Exchange, NYSE Amex, National Stock Exchange, BATS Exchange, Inc., NYSE Area, Philadelphia Stock                    7T
                                                                                                                                                                         <n
  Exchange, etc.) that make "Market Data" (e.g., last sale prices, bids, offers or any other information provided) available, own the proprietary rights to all market   O
  data they supply; b) neither we nor any Data Disseminator guarantees the timeliness, sequence, accuracy or completeness of any Market Data; c) the Data                3
  Disseminators and/or Scottrade shall not be liable to you or to any other person for any losses or damages arising from inaccuracies, errors omissions, delays,
  interruptions or non-performance, whether or not due to any negligent act or omission of any Data Disseminator or Scottrade. In no event shall any Data                U
                                                                                                                                                                         Q.
  Disseminator or Scottrade be liable for any incidental, special, indirect or consequential damages, including but not limited to lost profits, trading losses or        CD
                                                                                                                                                                         -o
  damages resulting from inconveniences or loss of use of Market Data services; d) no Data Disseminator nor Scottrade may be held liable for any                          CD
  discontinuance in the provision of Market Data or for any change in the manner of distribution for any reason; e) Market Data is made available for your own           3
                                                                                                                                                                         Cl
  personal use and you are prohibited from furnishing it to any other person or entity; f) Data Disseminators or Scottrade may terminate your receipt of Market          CD
                                                                                                                                                                         3
  Data at any time; g) this Agreement is for the express benefit of Scottrade and the Data Disseminators and, accordingly, the Data Disseminators as third party         O
  beneficiaries hereof are entitled to enforce this agreement by legal proceeding or otherwise against you or any person that gains access to or uses Market Data        CD
  other than as this Agreement contemplates. You shall pay the reasonable attorneys' fees that any Data Disseminator may incur in so enforcing this Agreement.
  Without limiting the generality of the foregoing, you agree that you will i) not use any software tools, procedures or instructions (other than to access the Web      03
  sites through standard browsers), automatic devices or automated processes, or manual processes to monitor or access data or content provided by us through            3
                                                                                                                                                                         C
  the Web sites, ii) not use any device, hardware or software to bypass our security, iii) not disrupt or attempt to disrupt the proper or usual working of any          0)
  Scottrade Web site or Market Data, news or information application, iv) not modify or alter any of our software, v) not use any software or process to access          3
  quantities or amounts of data that exceed Scottrade’s limits including, without limitation, attempting to exceed or actually exceeding Scottrade’s limitation on the
                                                                                                                                                                         CO
  number of stocks on which information may be simultaneously obtained (currently 20 stocks for the Scottrade brokerage service and 10 stocks for the
  Scottrader Service), vi) access the information available through our Web sites solely by manual request and not programmatically by macro or other                    ro
                                                                                                                                                                         o
  automated means, and vii) not take any action that may cause, or that actually causes, an unreasonable or disproportionately large load on Scottrade’s                 N)
                                                                                                                                                                         O
  infrastructure or servers. You agree not to distribute any software or instructions that could be used to breach any of the terms and conditions set forth herein.
  You further agree that damages may not be an adequate remedy to Scottrade in the event of a breach of any provision of this paragraph by you and that such a
  breach would result in irreparable harm to Scottrade. Accordingly, in the event of any such breach or threatened breach, Scottrade shall have, in addition to any
  other remedies, the right to, as applicable, (a) specifically enforce such provision, and (b) restrain and enjoin breaches and threatened breaches by you.

  50. No Recommendation of Day Trading. By providing the means to place trades electronically, we do not promote, recommend or endorse what is                           >
  commonly referred to as day trading - the practice of purchasing and selling the same security within one day’s trading. Day trading involves unique risks and
  you agree to educate yourself on the risk of day trading prior to engaging in this activity through our facilities.

  51. Extended Hours Trading Disclosure. Addendum 6 to this Agreement is an "Extended Hours Trading Disclosure" statement. To the extent that you enter
  orders during after-market hours, you acknowledge you have carefully considered the risks of extended hours trading and whether such trading is appropriate
  for you. You acknowledge that you have received and read Addendum 6.

  52. License to Use Our Software. With regard to ScottradeELITE users and other systems in which we have provided software for you to download, we grant
  you and you accept a non-exclusive and non-transferable license to use our proprietary software to communicate with our system ("Our Software"), solely as
  provided herein. Title to Our Software shall remain the sole property of Scottrade, including without limitation, all applicable rights to patents, copyrights and
  trademarks. You shall secure and protect Our Software in a manner consistent with the maintenance of Scottrade’s ownership and rights therein and shall not
  sell, exchange, or otherwise transfer Our Software to others. We shall be entitled to obtain immediate injunctive relief against threatened breaches of the
  foregoing undertakings. You shall not copy, modify, translate, decompile, reverse engineer, disassemble or otherwise reduce to a human readable form, or
  adapt Our Software or use it to create a derivative work, unless authorized in writing to do so by the General Counsel of Scottrade. Any updates, replacements,
  revisions, enhancements, additions or conversions to Our Software supplied to you by us shall become subject to this Agreement. You agree that we shall have
  no liability for and you will hold us harmless from your use of Our Software.

  MARGIN ACCOUNTS
  In consideration of Scottrade opening one or more Margin accounts for you, you agree to the foregoing and following provisions.

  53. Margin Loans. We may, in our sole and absolute discretion, make loans to you for the purpose of purchasing, carrying or trading in securities, options or
  other property ("Margin Loans”). Margin Loans will be made in a Margin Account. You agree that you are solely responsible for determining whether margin is
  appropriate for you in light of your financial resources, objectives, and other relevant circumstances. You understand and agree that Scottrade will not make this
  determination on your behalf. Subject to regulatory requirements, the minimum and maximum amount of any particular Margin Loan may be established by us
  in our discretion regardless of the amount of Collateral delivered to us and we may change such minimum and maximum amounts from time to time.

  54. Risk of Margin Trading. You understand that trading on margin (including effecting short sales) involves a high degree of risk and may result in a loss of
  funds greater than the amount you have deposited in your Account. Addendum 7 is a “Margin Disclosure Statement" regarding the risks of margin. You
  acknowledge that you have received, read, and understand Addendum 7.

  55. Requirement to Maintain Sufficient Margin. Your margin transactions are subject, at all times, to the initial margin and maintenance margin requirements
  (the Margin Requirements") established by us and the applicable exchange, FINRA or the Federal Reserve Board. You shall monitor your Account to ensure
  that at all times the Account shall contain a sufficient account balance to meet the applicable Margin Requirements. We may modify such Margin Requirements
  for open and new positions, at any time, in our sole and absolute discretion. The margin that we require may exceed the margin required by any exchange or
  association. We may reject any order if you do not have a sufficient account balance to meet Margin Requirements and may delay the processing of any order
  while determining the correct margin status of your Account. You shall maintain, without notice or demand from us, a sufficient account balance at all times so
  as to continuously meet the Margin Requiienrents. The general formulas foi calculating margin requirements provided In the paragraph below are only
  illustrative and may not accurately reflect the actual margin requirement in effect at a particular time for your Account. You agree to promptly satisfy all margin
  and maintenance calls. You acknowledge that we are not obligated to: (a) request additional securities or other property for margin purposes in the event the
  Account falls below minimum margin requirements; (b) notify you of any such deficiency; or (c) allow you time to deposit additional securities or other property.
  You agree to promptly satisfy all margin and maintenance calls. With regard to initial margin, Regulation T of the Federal Reserve Board and NASD Rule 2520
  require that all margin accounts meet a $2,000 minimum equity requirement ($25,000 is required if you are deemed to be a "pattern day trader" pursuant to
  NASD Rule 2520); and have available cash equal to at least 50 percent of the amount purchased. With regard to maintenance requirements, we typically issue
  a margin call (i.e. request for the immediate deposit of additional Collateral) if the equity in your Account drops below 35 percent (50 percent for non-U.S.
  residents who have an International Account) of the market value after the close of the regular trading session. In some situations such as (but not limited to)
  concentrated positions, low priced stocks or volatile stocks, we may require substantially greater collateral than normal initial or maintenance levels. We reserve
  the right to calculate the foregoing on an intra-day basis.




SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 24 of 35                                                                    Page 6 of 12
                                                                                                                                                                              □
                                                                                                                                                                              CD
                                                                                                                                                                              o
56. Margin Calls. Margin calls may be issued in writing, via telephone, electronically, or by other means of communication. In some situations, such as volatile              3
market conditions, we may not immediately issue a margin call when your Account equity falls below 35 percent. You are responsible for acting immediately on
                                                                                                                                                                              2.
                                                                                                                                                                              o
any maintenance calls, buy in or sell out notices given orally or in writing. Your failure to promptly deposit additional money or securities in response to a margin
call, regardless of the equity level in your Account, may result in the liquidation of part or all of the securities in your Account. Although we will generally attempt to
notify you of a margin call and give you an opportunity to deposit additional equity to secure the Account, we reserve the right to institute immediate discretionary         I!
liquidation of any and all securities without prior notice and without giving you the opportunity to deposit additional equity. This sole and absolute discretion applies     re
regardless of any historical pattern of delivering verbal/written notices or of any current verbal or written representations by Scottrade that indicates a different         a
dollar amount, liquidation time, or suggests additional time based on due date. This sole and absolute discretion to liquidate immediately applies regardless of time
zone differentials, language interpretations, or delays in wiring funds, and includes the sole and absolute discretion to choose which positions to liquidate and in          0)
                                                                                                                                                                              o
what order. It is your responsibility to monitor and liquidate positions to minimize your losses before we are forced to liquidate on your behalf to protect our interest
as a creditor. We reserve the right at our sole and absolute discretion to close out any positions for any Account that represents a negative liquidation value.              $
                                                                                                                                                                              o
                                                                                                                                                                              3
57. Interest Charges on Debit Balances. You agree to pay interest on all debit balances in any Account. Interest on your average daily net debit balance will be
calculated using a base rate determined by us and may be changed at any time in our discretion. The base rate is influenced by market conditions, loan demand,                3
                                                                                                                                                                              CL
broker call rate and/or prime rate. Additional discounts may apply. Interest is accrued daily and will be posted or compounded monthly and is calculated on a 360-            CD
day year. You understand that the use of a 360-day year results in higher interest payments than if a 365-day year were used. We reserve the right to change the              "O
                                                                                                                                                                               CD
rate at anytime and without advance notice. Free credit balances in your Account will be used to reduce your margin debit balance before interest is calculated.               3
You understand that the interest charge made to your Account(s) at the close of a charge period will be added to the opening balance for the next charge period                Q.
                                                                                                                                                                               CD
unless paid.                                                                                                                                                                   3
                                                                                                                                                                               O
                                                                                                                                                                               CD
                                                           Debit Balance                       Margin Interest Rate
                                                         $0.00-$9,999.99                      0.25% below base rate
                                                                                                                                                                              0)
                                                     $10,000.00-$24,999.99                  0.50% below the base rate                                                         3
                                                                                                                                                                              C
                                                     $25,000.00-$49,999.99                  0.75% below the base rate                                                         0)
                                                     $50,000.00-$99,999.99                  1.25% below the base rate
                                                                                                                                                                              >5
                                                                                                                                                                              ho
                                                    $100,000.00 - $249,999.99               1.5 % below the base rate
                                                    $250,000.00 - $499,999.99               1.75% below the base rate                                                         ho
                                                    $500,000.00 - $999,999.99               2.25% below the base rate
                                                                                                                                                                              o
                                                                                                                                                                              O
                                                     $1,000,000.00 and above                2.75% below the base rate


  58. Short Sales. You agree to advise us prior to entering a sell order if it is a "short" sale (the sale of a security that you do not own). You agree that all short       cj
  sale transactions shall be executed in a Margin Account. You understand that to facilitate a short sale, we must borrow the securities that you sell short. Short
  sales can be subject to a buy in from settlement date and thereafter. Scottrade does not guarantee a minimum time to short a position. Should Scottrade be                  >
  unable to borrow or re-borrow a security you have sold short, or for any other reason we deem prudent, we may at our discretion, with or without notice, cover              2
  your position by buying the stock at the current market price and you agree to be liable to Scottrade for any resulting debit balance. Margin Accounts are
  marked to the market daily and any increase in value of a short position will result in that unrealized loss being added to your debit balance and interest being
  charged as described above. Similarly, a drop in value will decrease your debit balance. If the lender should call in your borrowed securities for any reason such
  as a tender offer, and you cannot cover in time to make delivery, we may hold you responsible for any resulting loss. You agree that if (a) market conditions
  change, (b) we are unable to borrow the securities, (c) the lender recalls the securities, or (d) the provisions of NASD Rule 11830 (Mandatory Closeout for
  Short Sales) become applicable, we may attempt to reborrow the securities, but you understand that we may need to cover the short position in the Account on
  the open market at the then-current market price and market conditions. You understand that you will be responsible for any resulting loss or associated costs
  incurred by us in connection with “short" transactions. The initial margin requirement is 50 percent of the short sale amount and the minimum maintenance level
  will be 140 percent of the market value of the short position on securities priced above $12.50 per share. On securities priced between $5 and $12.50, the
  maintenance requirement is $5 per share. Securities under $5 may not be sold short. Short sale proceeds help secure our loan to you and may not be
  withdrawn. You are liable for any dividends paid on securities you have sold short.
  59. Loan of Securities. We are authorized to lend ourselves, as principal or otherwise, or others any securities held by us in your Account and we shall have
  no obligation to retain under our possession and control a like amount of such securities. In connection with such loans, we may receive and retain certain
  benefits (including interest on collateral posted for such loans) to which you shall not be entitled. In certain circumstances, such loans may limit, in whole or in
  part, your ability to exercise voting rights of the securities lent.
  60. Pledge of Securities, Options and Other Property. All securities and other property now or hereafter held, carried or maintained by us in or for your
  Account may, from time to time without notice to you, be pledged, repledged, hypothecated or re-hypothecated by us, either separately or in common with other
  securities and other property. The values received may be greater than the amount you owe us. Any losses, gains or compensation resulting from these
  activities will not accrue to your brokerage Account. We are required under SEC rule 15c3-3 to retain in our possession and control all fully paid-for securities.
  Securities used as Collateral for Margin Loans are not fully paid for and therefore are not subject to the same obligation.

  Addendum 1
  Customer Identification Program Notice
  The following is Important Information You Need to Know About Opening A New Account.

  To help the government fight the funding of terrorism and money laundering activities, Scottrade is required to obtain, verify, and record information that
  identifies each person who opens an account with us. This Notice answers some questions that you may have about Scottrade's Customer Identification
  Program.
  When you open an account, Scottrade is required to collect information such as the following from you: 1) your name; 2) date of birth; 3) permanent address;
  and 4) identification number. Typically, if you are a U.S. Citizen, the identification number required is your social security number. You may also need to show
  your driver’s license or other identifying documents.

  Addendum 2
  Privacy Policy and Security Statement
  The Scottrade Privacy Statement describes how we collect and protect your personal information in the course of providing you with financial services.

  Our Privacy Policy. We are very committed to protecting the privacy of your personal information. Scottrade wants you to know that:
       ■ We do not sell, rent or license your personal information to anyone.
       • We maintain physical, electronic and procedural safeguards that restrict unauthorized access to your personal information.
      • We train our employees about privacy and limit access to this information.

  Personal Information We May Collect. We collect personal information about you, which may include your name, physical address, e-mail address,
  telephone number, Social Security number and other information as required.




SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 25 of 35                                                                       Page 7 of 12
                                                                                                                                                                        m
                                                                                                                                                                        <D
                                                                                                                                                                        O
                                                                                                                                                                        3
                                                                                                                                                                        2.
  We obtain this information from the following sources:                                                                                                                o
      ■ Information you provide online, on written applications or forms, and other information you may provide;
                                                                                                                                                                        9L
      ■ Information entered online that may be stored even if you do not complete or submit an application;
                                                                                                                                                                        <
      • Information from third parties in order to verify your identity or to prevent fraud;                                                                            3!
      ■ Information from third parties that you authorize to provide information to us; and                                                                             co
                                                                                                                                                                        CL
      • Information about your transactions, account experience, account balance, trading activity and payment history.

  Personal Information We Use or Disclose. Scottrade does not sell, rent or license your personal information to anyone. This applies to both current and               0)
  former customers. We use your personal information to provide services you may have requested, to respond to communications from you, and to help you                 o
  open new or additional accounts. We disclose your personal information, as permitted by law, to non-affiliated third parties that help us provide financial           u>
                                                                                                                                                                        O
  services to you. This includes third parties who provide statements of your accounts, transaction confirmations and check printing; or provide custody,               3
  depository or recordkeeping services. All non-affiliated third parties that accept or receive personal information from us are obligated contractually or by law or
  regulation to keep this information confidential and to use the information only to provide the services we ask them to perform.
                                                                                                                                                                        Q.
  We disclose personal information to government and regulatory agencies and to comply with a lawful summons, court order, subpoena, fraud investigation,               CD
                                                                                                                                                                        T5
  audit or regulatory examination.                                                                                                                                       CD
                                                                                                                                                                         3
                                                                                                                                                                         CL
  Security of Your Personal Information. We maintain physical, electronic and procedural safeguards that restrict access to your personal information. We                CD
  comply with applicable laws and regulations.                                                                                                                          3
                                                                                                                                                                        O
                                                                                                                                                                         CD
  Our online environment uses industry leading security technologies including layered security and access controls over personal information.

  These safeguards are reviewed and may be adjusted in response to advances in technology and the latest security threats.                                              0)
                                                                                                                                                                        3
                                                                                                                                                                        C
  How We Use Cookies. Scottrade uses first-party and third-party cookies. Cookies are small text files sent by a Web site server to your Web browser and                0)
  stored on your computer. The use of cookies helps us understand how you are using our Web site. They allow us to improve the security, content, navigation            ”2
  and functionality of the Web site. Additionally, we use cookies on our Web sites and the sites on which we advertise to track advertising performance and to           ro
                                                                                                                                                                         co
  collect aggregate data on Web page viewing. Cookies are not used to collect or disseminate any personal information.
                                                                                                                                                                        NO
  You can manage the placement of cookies on your computer through the features found in most Internet browsers. You can also delete cookies that have                  o
                                                                                                                                                                        NO
  already been placed on your computer. Consult the “Help" function of your browser to explore your options.                                                            O

  Internet Protocol (IP) Address. As you enter our Web site, we capture and retain the IP address of the device you are using, such as a personal computer or
  a handheld device. The IP address does not identify you or your personal information and is used for security purposes only.
                                                                                                                                                                        U1
  Links to Other Web Sites. We provide links to other third-party Web sites to provide information that may be of interest to you. When you select a link to a          >
  third-party site, you are subject to the privacy and security policies of the third party.                                                                            2
  How to Protect Yourself. We encourage you to protect your personal computers by using the Security Checklist on the Scottrade.com Web site under the
  Security Section and ensure your account information is stored securely, transactions are accurately reflected and contact information is up-to-date.

  Steps to Take if You Become an Identity Theft Victim. If you feel you have become the victim of online identity theft, you should take the following steps:
       ■ If you feel your Scottrade account has been compromised in any way, immediately contact us toll-free at 1-800-619-SAVE (7283).
       • Contact the fraud department at each major credit bureau and tell them you are an identity theft victim:
              1. Equifax - call 800.525.6285 or visit www.equifax.com
              2. Experian - call 888.397.3742 or visit www.experian.com
              3. TransUnion - call 800.680.7289 or visit www.transunion.com
       ■ Contact the creditors/companies for any accounts that have been tampered with or opened fraudulently. Speak with someone in the security or fraud
         area of each creditor/company; follow up with a letter.
       • File a report with your local police or the police in the community where the online fraud took place. Get a copy of the police report in case you need
         proof of the crime.
       ■ Keep records of everything involved in your efforts to clear up the fraud including copies of written correspondence and records of telephone calls.
       ■ File a complaint with the Federal Trade Commission (FTC).

  Revisions. Scottrade reserves the right to make changes to the Privacy Statement at any time. Any changes or updates become effective immediately upon
  posting to this site. Please check the “Last Revision” date below to determine if there have been any changes since you have last reviewed our Privacy
  Statement. Scottrade provides an annual privacy notice to current customers. You may always review our Privacy Statement online at www.scottrade.com, or
  contact us for a copy at 1-800-619-SAVE (7283).

  Last Revision 12/2/2008

  Addendum 3
  Mutual Fund Breakpoint Discounts Disclosure Statement

  Before investing in mutual funds, it is important that you understand the sales charges, expenses, and management fees that you will be charged, as well as
  the breakpoint discounts to which you may be entitled. Understanding these charges and breakpoint discounts will assist you in identifying the best investment
  for your particular needs and may help you reduce the cost of your investment. This disclosure document will give you general background information about
  these charges and discounts. However, sales charges, expenses, management fees, and breakpoint discounts vary from mutual fund to mutual fund.
  Therefore, you should review each mutual fund’s prospectus and statement of additional information, which are available from Scottrade or the fund, to get the
  specific information regarding the charges and breakpoint discounts associated with a particular mutual fund.

  Sales Charges. Investors that purchase mutual funds must make certain choices, including which funds to purchase and which class share is most
  advantageous. Each mutual fund has a specified investment strategy. You need to consider whether the mutual fund’s investment strategy is compatible with
  your investment objectives. Additionally, most mutual funds offer different share classes. Although each share class represents a similar interest in the mutual
  fund’s portfolio, the mutual fund will charge you different fees and expenses depending upon your choice of share class. As a general rule, Class A shares carry
  a "front-end” sales charge or "load’’ that is deducted from your investment at the time you buy fund shares. This sales charge is a percentage of your total
  purchase. As explained below, many mutual funds offer volume discounts to the front-end sales charge assessed on Class A shares at certain pre-determined
  levels of investment, which are called “breakpoint discounts." In contrast, Class B and C shares usually do not carry any front-end sales charges. Instead,
  investors that purchase Class B or C shares pay asset-based sales charges, which may be higher than the charges associated with Class A shares. Investors
  that purchase Class B and C shares may also be required to pay a sales charge known as a contingent deferred sales charge when they sell their shares,
  depending upon the rules of the particular mutual fund.

  Breakpoint Discounts. Most mutual funds offer investors a variety of ways to qualify for breakpoint discounts on the sales charge associated with the
  purchase of Class A shares. In general, most mutual funds provide breakpoint discounts to investors who make large purchases at one time. The extent of the
  discount depends upon the size of the purchase. Generally, as the amount of the purchase increases, the percentage used to determine the sales load
  decreases. In fact, the entire sales charge may be waived for investors that make very large purchases of Class A shares. Mutual fund prospectuses contain
  tables that illustrate the available breakpoint discounts and the investment levels at which breakpoint discounts apply. Additionally, most mutual funds allow
  investors to



SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 26 of 35                                                                   Page 8 of 12
                                                                                                                                                                            m
                                                                                                                                                                            (D
                                                                                                                                                                            O
                                                                                                                                                                            3
                                                                                                                                                                            2.
  qualify for breakpoint discounts based upon current holdings from prior purchases through "Rights of Accumulation," and future purchases, based upon “Letters             o
  of Intent." This document provides general information regarding Rights of Accumulation and Letters of Intent. However, mutual funds have different rules
  regarding the availability of Rights of Accumulation and Letters of Intent. Therefore, you should review the mutual fund prospectus to determine the specific
                                                                                                                                                                            <
  terms upon which a mutual fund offers Rights of Accumulation or Letters of Intent.                                                                                        3!
                                                                                                                                                                            CD
                                                                                                                                                                            o_
  1. Rights of Accumulation - Many mutual funds allow investors to count the value of previous purchases of the same fund, or another fund within the same
  fund family, with the value of the current purchase, to qualify for breakpoint discounts. Moreover, mutual funds allow investors to count existing holdings in
  multiple accounts, such as IRAs or accounts at other broker-dealers, to qualify for breakpoint discounts. Therefore, if you have accounts at other broker-dealers         CD
  and wish to take advantage of the balances in these accounts to qualify for a breakpoint discount, you must advise Scottrade about those balances. You may                O
  need to provide documentation establishing the holdings in those other accounts to Scottrade if you wish to rely upon balances in accounts at another firm. In
                                                                                                                                                                            o
  addition, many mutual funds allow investors to count the value of holdings in accounts of certain related parties, such as spouses or children, to qualify for            3
  breakpoint discounts. Each mutual fund has different rules that govern when relatives may rely upon each other's holdings to qualify for breakpoint discounts.
  You should review the mutual fund's prospectus or statement of additional information to determine what these rules are for the fund family in which you are              3
  investing. If you wish to rely upon the holdings of related parties to qualify for a breakpoint discount, you should advise Scottrade about these accounts. You           Q_
  may need to provide documentation to Scottrade if you wish to rely upon balances in accounts at another firm.                                                             (D
                                                                                                                                                                            T>
                                                                                                                                                                             CD
  Mutual funds also follow different rules to determine the value of existing holdings. Some funds use the current net asset value (NAV) of existing                         3
                                                                                                                                                                             Q.
  investments in determining whether an investor qualifies for a breakpoint discount. However, a small number of funds use the historical cost, which                       CD
  is the cost of the initial purchase, to determine eligibility for breakpoint discounts. If the mutual fund uses historical costs, you may need to provide                  3
                                                                                                                                                                             O
  account records, such as confirmation statements or monthly statements, to qualify for a breakpoint discount based upon previous purchases. You                            CD
  should review the mutual fund’s prospectus to determine whether the mutual fund uses either NAV or historical costs to determine breakpoint
  eligibility.
                                                                                                                                                                            01
                                                                                                                                                                            3
  2. Letters of Intent - Most mutual funds allow investors to qualify for breakpoint discounts by signing a Letter of Intent, which commits the investor to                 c
  purchasing a specified amount of Class A shares within a defined period of time, usually 13 months. For example, if an investor plans to purchase $50,000                 0)
  worth of Class A shares over a period of 13 months, but each individual purchase would not qualify for a breakpoint discount, the investor could sign a Letter of
  Intent at the time of the first purchase and receive the breakpoint discount associated with $50,000 investments on the first and all subsequent purchases.               to
  Additionally, some funds offer retroactive Letters of Intent that allow investors to rely upon purchases in the recent past to qualify for a breakpoint discount.         w
  However, if an investor fails to invest the amount required by the Letter of Intent, the fund is entitled to retroactively deduct the correct sales charges based         N>
  upon the amount that the investor actually invested. If you intend to make several purchases within a 13 month period, you should review the mutual fund                  O
                                                                                                                                                                            NJ
  prospectus to determine if it would be beneficial for you to sign a Letter of Intent. You can see, understanding the availability of breakpoint discounts is              O
  important because it may allow you to purchase Class A shares at a lower price. The availability of breakpoint discounts may save you money and may also
  affect your decision regarding the appropriate share class in which to invest. Therefore, you should carefully review the mutual fund prospectus and its
  statement of additional information, when choosing among the share classes offered by a mutual fund.
                                                                                                                                                                            Lh
  If you wish to learn more about mutual fund share classes or mutual fund breakpoints, you can review the investor alerts available on the FINRA Web site at               >
  www.finra.org (Investor Information > Investor Alerts » Mutual Funds) or visit the many mutual fund Web sites available to the public.                                    2
  Addendum 4
  Business Continuity Disclosure

  In accordance with regulations, Scottrade has developed a business continuity plan that is intended to permit us to continue critical business operations during
  natural disasters, power outages or other significant events.

  While there can be no assurance that service will continue without interruption in all circumstances, our plan does address the actions that we will take in the
  event that there is a significant disruption. Account access is planned to be restored as the first step, which would be followed by other critical business
  operations.

  We maintain a back-up facility, including a secondary data center for all of our branches nationwide. Our back-up facility is located well away from our primary
  facility so that it would not be affected by a regional disruption. Account access would be available through the data center at our back-up facility and your local
  branch office. Our plan will be reviewed, updated and tested periodically.

  Addendum 5
  Risks of Online Trading

  There are certain risks associated with online investing. You need to be aware of these risks so that you can take steps to minimize those risks. Scottrade
  provides you guidelines for getting started and provides you many detailed references to government and other regulatory Web sites for additional resources for
  evaluating online trading risks.

  Enter Orders Wisely. There is no substitute for wise planning when deciding to enter an order online. Understand the companies that you are buying and
  selling, and know what your goals are for each investment. Most of all, understand your own risk tolerance and the risks involved with each of your investments.

  Stock Quotes. Before you place an order for a stock, it is a good idea to look at the stock's quote. Check the ask price (the price at which the security is
  offered for sale in the market) if your order is a buy. If your order is a sell, you should check the bid price (the price a buyer is willing to pay). Doing so will
  provide you with an indication of the price that you will pay or receive for the security. The volume of a stock, often provided along with the price quote, will tell
  you the number of shares traded from the current day's market opening until the reported trade time. Scottrade provides you real time quotations through our
  Web site. It is important to realize that a real-time quote is not a guarantee that your order will be executed at that price. There may be a delay in the real time
  quote, the market may be moving quickly, your order may be behind another order in priority or other reasons that may delay an order's execution.

  Fast Markets. In quickly changing markets, or fast markets as they are called, the bid and ask prices change rapidly. For example, securities of companies
  that have recently made initial public offerings (IPOs) may be particularly prone to price volatility. If there is a large volume of shares being traded in that stock,
  there may be a delay in the execution of your order. From the time you obtain a real-time quote and place your market order, to the time the order is actually
  executed, the price may change substantially. If you get a real-time quote that says a stock is selling at $100, and the price moves up to $110 by the time your
  order is filled, you will pay $110. This may cause you to overspend the balance in your account. You should be especially cautious if you place orders,
  especially market orders, during fast markets.

  Order Queues. Although we automatically route most orders up to a certain size or type that we receive to a market center, there may be times when we
  suspend automatic routing. This may be due to a change in size or other order parameters, fast markets, order queues or other market or operational reasons.

  Limit Orders. When you place a market order (except in the last few minutes of the trading day), you are likely to receive an execution. But as described
  earlier, you are not guaranteed a specific execution price. In order to handle pricing uncertainties, you may want to place what is known as a limit order. A limit
  order lets you specify the price at which you are willing to have the order executed. If you are placing an order to buy a stock, you can set a limit that says you
  are only willing to buy at or below a specified price. The advantage of a limit order is that you will be protected from having to pay more than your limit price for
  the stock. The downside is that if the market moves higher, your order will not be executed, and you will not own the stock you wished to purchase.

  Although limit orders guarantee a particular price, they do not guarantee that your order will be executed. A market order, on the other hand, essentially ensures
  that your order will be executed but does not guarantee a particular price. Depending upon your preferences, limit orders may or may not be an appropriate
  tool. Additionally, you should always consider whether buying highly volatile stocks are appropriate for your investment strategy.




SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 27 of 35                                                                       Page 9 of 12
                                                                                                                                                                              □
                                                                                                                                                                              CD
                                                                                                                                                                              O
                                                                                                                                                                              3
  Order Status. Be aware that submitting a trade online is not the same as having that trade executed. When you submit an order, you will receive a reference
                                                                                                                                                                              2.
                                                                                                                                                                              n
  order number signifying that we have received your order. In most situations, the order is automatically transmitted to the market. In some instances, the order            2L
  may need to be reviewed and approved before it is sent to a market center. Scottrade may reject the order for a number of reasons, for example, because you
  are trying to sell short a hard-to-borrow security that is not approved by our stock loan department. In most situations, you will receive notice that your order was
  executed or that you have a current open order. In some situations, market centers may be slow in returning execution reports to Scottrade so you should not                II
  assume that the order did not go through.                                                                                                                                   cd
                                                                                                                                                                              a
  Cancellations. Similarly, if you cancel an order, make sure the cancellation worked before placing another trade. Orders can only be canceled if they have not
  been executed. Although Scottrade may submit your cancellation request to the market center, this does not mean it was canceled. To see whether your                        0)
  cancellation did occur for stocks, the cancellation request will show as pending until we receive acknowledgment from the market center that the cancel has                 o
                                                                                                                                                                              7T
  been accepted.                                                                                                                                                              Vi
                                                                                                                                                                              o
                                                                                                                                                                              3
  System Availability. On occasion, you may not be able to access our Web site. Although we have many information technology professionals working to keep
  our systems running, any computer system, whether it is yours, your Internet Service Provider's, or ours, can experience unscheduled outages or slowdowns
  for a variety of reasons. Computer problems can arise on your end, our end, or anywhere in between. Your computer may break down. The telephone line                        ET
                                                                                                                                                                              Q_
  between your computer and your Internet service provider may be slow or fail. Your Internet service provider may go down. Our computers and the computers                    CD
  we link to may have problems. Additionally, even if all systems are working, when trading volumes soar and many investors want to buy or sell at the same                   T3
                                                                                                                                                                              CD
  time, lines form and orders cannot be filled as quickly as you would like. Scottrade has taken precautions to help our systems handle heavy use in fast markets,            3
  but neither we nor any other online brokerage can promise complete reliability under all circumstances. If you experience problems, you can always place an                 Q_
  order by calling your local Scottrade branch or using telephone order entry system.                                                                                         CD
                                                                                                                                                                              3
                                                                                                                                                                              O
  Additional Information. Although the above highlights many of the unique risks of online order entry, the SEC and FINRA have additional information                         CD
  available at the Web sites listed below:
                                                                                                                                                                              Q)
  Investing and the Internet: www.finra.org/lnvestorlnformation/lnvestmentChoices/lnvestorBrochureSeries/p011860                                                              3
                                                                                                                                                                              C
                                                                                                                                                                              Q>
  Online Trading FAQ: www.finra.org/lnvestorlnformation/lnvestmentChoices/OnlineTrading/p005931

  Investing Online Resource Center: www.investingonline.org                                                                                                                   N3
                                                                                                                                                                              CO
  Guidance To Investors Regarding Stock Volatility and Online Trading: www.Tinra.org/lnvestorlnformation/lnvestmentChoices/OnlineTrading/p005932                              N3
                                                                                                                                                                              O
                                                                                                                                                                              N3
  Online Trading in Fast-Moving Markets: www.sec.gov/investor/pubs/onlinetips.htm                                                                                             O

  Purchasing on Margin, Risks Involved with Trading in a Margin Account: www.rmra.org/lnvestorlnformation/lnvestmentChoices/Marginlnformation/p005927

  Understanding Margin Accounts, Why Brokers Do What They Do: www.finra.org/lnvestorlnformation/lnvestmentChoices/Marginlnformation/p005922                                   ai

  Addendum 6                                                                                                                                                                  >
  Extended Hours Trading                                                                                                                                                      2
  Extended Hours Risk Disclosure. There are increased risks with extended hours trading. Below is an explanation of those risks. If you are not comfortable
  assuming these risks you should not enter orders on our extended hours trading site.

  Definition. Extended hours trading is a means of trading before or after the regular trading session in certain Nasdaq and Listed securities through Electronic
  Communications Networks (ECNs). Options are not available for extended hours trading. ECNs match buy and sell orders at specified (Limit Order) prices. If
  you want to buy a stock through an ECN, but there are no sell orders to match the buy order, the order will not be executed until a matching sell order is
  received, and vice versa.

  Extended hours trades are not held to Time and Sales

  Hours. Pre-Market trading is from 8:00 am - 9:15am ET on selected NASDAQ and Listed securities, Monday through Friday on days when the market is open.
  After-Hours trading is from 4:15pm to 8:00pm ET on selected NASDAQ and Listed securities, Monday through Friday on days when the market is open. On any
  day, extended hours (Pre-Market and/or After-Hours) trading may be unavailable, delayed, interrupted, or terminated early without any prior notice. When the
  regular trading session closes at 1:00pm ET, After-Hours trading will generally be offered from 1:15pm to 5pm ET.

  Limit Orders. You may only enter day limit orders for Pre-Market and After-Hours hours trading. If your order is not executed, it will expire at the end of the
  relative trading session each day (Either the Pre-Market or After-Hours). Orders will not roll over or carry over to the next trading session. Extended hours
  orders may be modified and cancelled; however, these orders are subject to prior execution. You will be responsible for any execution at your original price.
  You will not be able to change an order from regular trading hours to extended hours trading. Pre-Market and After-Hours trading are separate trading sessions
  and orders are not linked between the two sessions. Order qualifiers may not be used in the extended hours trading session. All executed orders will be
  processed as a trade for that day subject to three-business day settlement.

  Risk of Lower Liquidity. Liquidity refers to the ability of market participants to buy and sell securities. Generally, the more orders available in a market, the
  greater the liquidity. Liquidity is important because with greater liquidity it is easier for investors to buy or sell securities, and as a result, investors are more
  likely to pay or receive a competitive price for securities purchased or sold. There may be lower liquidity in extended hours trading as compared to regular
  market hours. As a result, your order may only be partially executed, or not at all.

  Risk of Higher Volatility. Volatility refers to the changes in price that securities undergo when trading. Generally, the higher the volatility of a security, the
  greater its price swings. There may be greater volatility in extended hours trading than in regular market hours. As a result, your order may only be partially
  executed, or not at ail, or you may receive an inferior price in extended hours trading than you would during regular market hours.

  Risk of Changing Prices. The prices of securities traded in extended hours trading may not reflect either the price at the end of regular market hours, or the
  opening price the next morning. As a result, you may receive an inferior price in extended hours trading than you would during regular market hours.

  Risk of Wider Spreads. The spread refers to the difference in price between what you can buy a security for and what you can sell it for. Lower liquidity and
  higher volatility in extended hours trading may result in wider than normal spreads for a particular security.

  Risk of Unlinked Markets. Depending on the extended hours trading system or the time of the day, the prices displayed on a particular extended hours
  trading system may not reflect the prices in other concurrently operating extended hours trading systems dealing in the same securities. Accordingly, you may
  receive an inferior price in one extended hours trading system than you would in another extended hours trading system.

  Risk of News Announcements. Normally, issuers make news announcements that may affect the price of their securities after regular market hours.
  Similarly, important financial information is frequently announced outside of regular market hour. In extended hours trading, these announcements may occur
  during trading, and if combined with lower liquidity and higher volatility, may cause an exaggerated and unsustainable effect on the price of the security.

  Risk of Lack of Calculation or Dissemination of Underlying Index Value or Intraday Indicative Value ("IIV). For certain Derivative Securities Products, an
  updated underlying index value or IIV may not be calculated or publicly disseminated in extended trading hours. Since the underlying index value and IIV are
  not calculated or widely disseminated during the pre-market and post-market sessions an investor who is unable to calculate implied values for certain
  Derivative Securities Products in those sessions may be at a disadvantage to market professionals.




SF1111/FC/9-09
                     Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 28 of 35                                                                         Page 10 of 12
                                                                                                                                                                                 QJ
                                                                                                                                                                                 CD
                                                                                                                                                                                 O
                                                                                                                                                                                 3
Addendum 7                                                                                                                                                                       2.
Margin Disclosure Statement                                                                                                                                                      o

Scottrade is furnishing you this document to provide some basic facts about purchasing securities on margin, and to alert you to the risks involved with trading
securities in a margin account.                                                                                                                                                  H
                                                                                                                                                                                 fD
Before trading stocks in a margin account, you should carefully review the margin agreement sections of the Scottrade Brokerage Account Agreement and the                        Q_
margin information on Scottrade's Message Center. Please contact your Scottrade branch office regarding any questions or concerns you may have with your margin
account.                                                                                                                                                                         0)
                                                                                                                                                                                 O
                                                                                                                                                                                 7C
When you purchase securities, you may pay for the securities in full or you may borrow part of the purchase price from Scottrade. If you choose to borrow funds, it              V>
will be done in a margin account. The securities held in your margin account are Scottrade's collateral for the loan to you. If the securities in your account decline in        o
                                                                                                                                                                                 3
value, so does the value of the collateral supporting your loan and, as a result, Scottrade can take action, such as issue a margin call and/or sell securities or other
assets if any of your accounts, in order to maintain the required equity in the account.
                                                                                                                                                                                  CL
                                                                                                                                                                                  CD
It is important that you fully understand the risks involved in trading securities on margin. These risks include, but are not limited to, the following:                        ■a
                                                                                                                                                                                  CD
      • You can lose more funds than you deposit in the margin account. A decline in the value of securities that are purchased on margin may require you to                      3
                                                                                                                                                                                  Q.
      provide additional funds to Scottrade to avoid the forced sale of those securities or other securities in your account.                                                     CD
      • Scottrade can force the sale of securities or other assets in your accountist. If the equity in your account falls below the maintenance margin                           3
                                                                                                                                                                                  O
      requirements or Scottrade's higher “house" requirements, Scottrade can sell the securities or other assets in any of your accounts held at Scottrade to cover the           CD
      margin deficiency. You also will be responsible for any short fall in the account after such a sale.
      • Scottrade can sell vour securities or other assets without contacting you. Some investors mistakenly believe that a firm must contact them for a margin                  0)
      call to be valid, and that the firm cannot liquidate securities or other assets in their accounts to meet the call unless the firm has contacted them first. This is not   3
                                                                                                                                                                                 C
      the case. Although Scottrade will most often attempt to notify customers of margin calls, it is not required to do so. However, even if Scottrade has contacted a          0)
      customer and provided a specific date by which the customer can meet a margin call, Scottrade can still take necessary steps to protect its financial interests,           ■3
      including immediately selling the securities without notice to the customer.                                                                                               ho
      • You are not entitled to choose which securities in your margin account are liquidated or sold to meet your margin call. Because the securities are                       CO
      collateral for you margin loan, Scottrade has the right to decide which security to sell in order to protect its interests.                                                ho
      • Scottiade may increase its "house" maintenance margin requirements at any time and is not leuuiied tu provide you with advance written nutlce.                           o
                                                                                                                                                                                 ho
      These changes in policy can take effect immediately and may result in the issuance of a maintenance margin call. Your failure to satisfy this call may cause a             o
      forced liquidation of your account.
    • You are not entitled to an extension of time on a margin call. While an extension of time to meet margin requirements may be available under certain
     conditions, you do not have a right to the extension. Scottrade has the sole and absolute discretion to provide an extension.                                               cn
Addendum 8                                                                                                                                                                       >
Bank Deposit Program Terms, Conditions, and Important Disclosures

The Scottrade Bank Deposit Program (“BDP” or Bank Deposit Program "BDP") seeks to provide you with the security of FDIC insurance for your cash balances. By
utilizing multiple banks, the BDP has been structured to provide you with up to $2,500,000 in FDIC insured deposits subject to the limitations set forth herein.
Through the BDP, excess cash balances in your eligible Scottrade brokerage account will automatically be deposited into interest-bearing FDIC-insured deposit
accounts (“BDP Account") at one or more banks (“Program Banks”). Your fund balance in each BDP Account, individually and aggregated, is referred to as your
"Customer Deposit Account." One of the Program Banks in the BDP will be Scottrade Bank FSB (“Scottrade Bank”), an affiliate of Scottrade, Inc. (“Scottrade").

1. Authority as Agent. Scottrade will act as your agent in establishing and maintaining the BDP Account at each Program Bank. Each BDP Account is established
on an omnibus basis at each Program Bank, with records of ownership maintained by Scottrade and the Program Bank in a manner consistent with FDIC rules
governing "pass through" deposit insurance. You understand that you have the right to withdraw your consent to have Scottrade act as your agent on your Customer
Deposit Accounts on a Program Bank by Program Bank basis. You may choose not to participate in the BDP or may block any Program Bank from receiving your
funds. You may make either of these elections online or by completing a form that may be obtained from your local Scottrade branch office. If you withdraw your
consent, your cash will not be swept to BDP Accounts and, if applicable, cash in BDP Accounts will be transferred back to your Scottrade brokerage account.

2. Eligibility. To be eligible for the BDP, your Scottrade brokerage account must be of the following type: individual, joint, IFtA, custodial, trust for which the
beneficiaries are natural persons or sole proprietorship. Accounts in the name of business entities, including corporations and partnerships, are not eligible at this
time. Scottrade, in its sole and absolute discretion, may further decide that your account is eligible or ineligible for the BDP if the cash available for sweeping in your
Scottrade brokerage account does not reach or drops below a certain dollar level that Scottrade may set or because of Scottrade’s operational or administrative
requirements. You may also lose your eligibility by blocking one or more Program Banks from receiving your funds.

3. Account Protection. Deposits in BDP Accounts are insured by the FDIC subject to conditions set by the FDIC and in this agreement, an independent agency of
the U.S. government. The FDIC protects you against the loss of your insured deposits in the event a Program Bank fails. The maximum amount of FDIC deposit
insurance coverage under the BDP is $2,500,000 for each category of legal ownership until Dec. 31, 2013. After Dec. 31, 2013, the FDIC's standard coverage limits
will return to $100,000 for all deposit categories except IRAs and certain retirement accounts and the maximum amount of FDIC deposit insurance coverage under
the BDP will return to a maximum of $1,000,000 for each category of legal ownership. The FDIC insurance coverage limit applicable to each capacity of legal
ownership is referred to herein as the "Maximum Applicable Deposit Insurance Amount." Your funds become eligible for FDIC deposit insurance when the funds are
deposited in a Program Bank. If a Program Bank were to fail, the FDIC would cover the principal and accrued interest up to the Maximum Applicable Deposit
Insurance Amount. Any other deposits that you maintain in the same category of legal ownership with the same Program Bank will be aggregated with your funds in
BDP Accounts for purposes of the Maximum Applicable Deposit Insurance Amount. This includes investments such as certificates of deposit, other direct deposits
you make with the Program Bank, and deposits through other BDP Accounts you have with Scottrade or through another brokerage firm. You are responsible for
monitoring all your balances to determine what deposit insurance coverage is available to you. If you have questions about FDIC insurance coverage, more
information about FDIC insurance is available at wvm.fdic.gov or by phone (877-275-3342 or 800-925-4618). Or, you may wish to seek advice from your own
attorney or financial advisor concerning FDIC insurance coverage of deposits. The Securities Investor Protection Corporation ("SIPC") and Scottrade’s excess SIPC
insurance do not cover deposits in the BDP Accounts.

4. Deposits. Although the BDP Accounts are the obligations of the Program Banks and not Scottrade, you will not have a direct relationship with the Program Banks.
Deposits cannot be placed directly with Program Banks through the BDP. Deposits to BDP Accounts will be made by Scottrade on your behalf. Information about the
BDP Accounts and your Customer Deposit Accounts is available to you from Scottrade and not the Program Banks. Each business day Scottrade will deposit, or
cause to be deposited, the excess cash balances in your Scottrade brokerage account in one or more omnibus deposit accounts maintained at the Program Banks,
as described further below. The omnibus deposit accounts at the Program Banks are held in the name of Scottrade for the exclusive benefit of its customers. Your
BDP Accounts will be reflected by a book entry on Scottrade's account records. No evidence of ownership, such as a passbook or certificate, will be issued to you,
and no deposits or withdrawals will be accepted directly from you by the Program Banks. The ownership title and address of your Customer Deposit Account will be
the same as your brokerage account. Your periodic Scottrade account statement will display all monthly BDP activity, as well as your end of month balance at each




SF1111/FC/9-09
                      Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 29 of 35                                                                       Page 11 of 12
                                                                                                                                                                           ED
                                                                                                                                                                           CD
                                                                                                                                                                           o
                                                                                                                                                                           3
 Program Bank. Available cash in your Scottrade brokerage account will be deposited into a BDP Account at a Program Bank until the balance of your BDP                     2.
                                                                                                                                                                           o
 Account reaches an amount, depending on the insurable capacity of the account, of just less than the Maximum Applicable Deposit Insurance Amount.                          9L
 Scottrade will then deposit additional funds at the next eligible Program Bank up to an amount, depending on the insurable capacity of the account, of just less          ><
 than the Maximum Applicable Deposit Insurance Amount. Once your Customer Deposit Account deposits in the aggregate are at the program maximum set forth                   Z!
 in paragraph 3 above, additional amounts will be deposited into Scottrade Bank or another Program Bank acting as an excess bank. An excess bank in the BDP                cd"
 is a bank that will accept funds without limitation and without regard to the Maximum Applicable Deposit Insurance Amount. You may not select which of the                Q.
 Program Banks receive such excess deposits of your funds. From time to time, Scottrade may add, replace or otherwise change one or more of the Program
 Banks. In most cases, we will post such changes in advance on our Web site so you will have an opportunity to block a Program Bank from receiving your funds.             Q]
                                                                                                                                                                           O
 These changes are also available from your Scottrade branch office. Because you are responsible for monitoring the total amount of your funds (including your             7C
 Customer Deposit Account funds) on deposit at each Program Bank in order to determine the extent of the FDIC insurance coverage available, you should
                                                                                                                                                                           (/>
                                                                                                                                                                           O
 carefully review such notice and determine if the change in Program Banks has an impact on your deposit insurance coverage.                                               3


 5. Withdrawals. When funds are needed to cover transactions such as securities purchases, withdrawal requests, checks, etc. in your Scottrade brokerage                    3
                                                                                                                                                                            CL
 account, we will, as a general matter, first use any free credit balances in your Scottrade brokerage account and then Scottrade, as your agent, will withdraw             CD
                                                                                                                                                                           "D
 funds from the BDP Accounts maintained at one or more Program Banks where you have deposits. In general we will withdraw funds first from the last Program                 CD
 Bank in which funds have been deposited. If there are not sufficient funds on deposit at the last Program Bank in which funds were deposited, we will withdraw             3
                                                                                                                                                                           Q.
 funds from the next Program Bank in which funds have been deposited. We will withdraw funds from BDP Accounts at Program Banks in descending order,                       CD
 except where circumstances require a different withdrawal method. Federal banking regulations require Banks to reserve the right to require seven days' prior             3
                                                                                                                                                                           O
 notice before permitting transfers or withdrawals from BDP or other deposit accounts.                                                                                     CD


 6. Interest. Funds in the BDP will generally earn interest. The rate of interest may vary over time, but will be the same from each Program Bank. The rate will be        Q)
                                                                                                                                                                           3
 tiered based on the aggregate balance of your Customer Deposit Account. The interest rate for each tier is based on a number of factors, including general                C
 economic and business conditions. Interest will be paid by the Program Bank. Customers with higher balances will receive higher interest rates on their                   0)
 Customer Deposit Accounts than customers with lower Customer Deposit Account balances. Your balance for purpose of tiers will not include the balances in                 >5
 any other Customer Deposit Account that has been linked to other Scottrade brokerage accounts or available cash balances in your Scottrade brokerage                      N>
                                                                                                                                                                           OJ
 account. Over any given period, the interest rates paid by the Program Banks in the BDP may be lower than deposit accounts offered outside of the program or
                                                                                                                                                                           M
 liuu-rDIC insured investments. Inteiesl rales, tier levels and factors affecting customer tier levels rnay be changed or eliminated by Scottiade at any time and          O
 without prior notice to you. Interest on your Customer Deposit Account is calculated based on the average monthly balance method. Interest accrues daily and              K>
                                                                                                                                                                           O
 will be posted to your Customer Deposit Account on the last day of each month.

 7. Financial Benefits to Scottrade. Scottrade receives a fee from each non-affiliated Program Bank, and may receive a fee from Scottrade Bank. The amount
 of fee received by Scottrade will affect the interest rate paid by the Program Bank (including Scottrade Bank) on your Customer Deposit Account. Other than the           w
 applicable fees we charge pursuant to the terms and conditions that govern your Scottrade brokerage account (collectively, your “Brokerage Agreement"), there             >
 will be no charges, fees or commissions imposed on your account for the BDP feature. In addition to Scottrade, other service providers will receive fees from
 each Program Bank, including Scottrade Bank. Scottrade Bank will receive substantial deposits from the BDP at a price that may be less than other alternative
 funding sources available to it. Deposits in BDP Accounts at Scottrade Bank provide a stable source of funds for Scottrade Bank. Scottrade Bank intends to use
 the funds in the BDP Accounts to support its investments, lending activities and other approved activities. As with other depository institutions, the profitability of
 Scottrade Bank is determined in large part by the difference between the interest paid and other costs incurred by it on the BDP Accounts, and the interest or
 other income earned on its loans, investments, and other assets. Scottrade may have banking relationships with Program Banks that are not directly related to
 the BDP in which Scottrade may receive financial benefits.

 8. Notices and Information. Scottrade may notify or send you information by means of letter, an e-mail, an entry on your brokerage account statement or by
 other reasonable means. Current interest rates, tier information, participating Program Banks and other information about the BDP is available by accessing your
 brokerage account at www.scottrade.com or contacting your local Scottrade branch office. All communications, including any complaints, regarding the BDP or
 your Customer Deposit Accounts should be directed to Scottrade - Bank Deposit Dept., P.O. Box 31759 St. Louis, MO 63131.

 9. Closing of Account Scottrade or a Program Bank may, at any time, close BDP Accounts and/or your Customer Deposit Accounts. Upon closing, which
 includes the loss of eligibility described in paragraph 2 above, your Customer Deposit Account balance will be transferred to your Scottrade brokerage account,
 unless that account was previously closed, or, at the Program Bank's discretion, a check for the remaining balance, if applicable, may be mailed to you. If you
 close your Scottrade brokerage account, your Customer Deposit Accounts will also be closed and the funds in your Customer Deposit Accounts will be
 distributed to you according to the conditions of the Brokerage Agreement.

  10. Right of Set-Off Scottrade may charge or set off funds in your BDP Accounts against indebtedness or obligations you may have to Scottrade. For further
  information on the right of Scottrade regarding such indebtedness or obligations, please see your Brokerage Agreement.

  11. Brokerage Agreement You understand and agree that you continue to remain bound by your Brokerage Agreement and that all of the terms and conditions
  of your Brokerage Agreement, including the pre-dispute arbitration clause, shall also govern BDP Accounts; provided that, in the event that any of the terms and
  conditions of your Brokerage Agreement conflict with any of the provisions of this document (the “Scottrade Bank Deposit Program Terms, Conditions &
  Important Disclosures" or “Disclosure Statement Agreement"), the provisions of the Brokerage Agreement shall govern.

  YOU AGREE TO CAREFULLY READ, UNDERSTAND AND ACCEPT THE TERMS AND CONDITIONS OF THIS DISCLOSURE STATEMENT AGREEMENT.
  YOU UNDERSTAND THAT BY CONTINUING TO MAINTAIN YOUR BROKERAGE ACCOUNT WITHOUT OBJECTING TO THE USE OF THE BDP
  ACCOUNTS, YOU ARE ACCEPTING THIS DISCLOSURE STATEMENT AGREEMENT AND YOU WILL BE LEGALLY BOUND BY ITS TERMS AND
  CONDITIONS.




SF1111/FC/9-09
                    Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 30 of 35                                                                     Page 12 of 12
                                                                                                                 EE
                                                                                                                 CD
                                                                                                                 O
                                                                                                                 3
                                                                                                                 2.
                                                                                                                 o
                                                                                                                 ><
                                                                                                                  II
                                                                                                                 CD
                                IN THE CIRCUIT COURT OF JACKSON COUNTY                                           Q.
                                       AT INDEPENDENCE, MISSOURI
                                                                                                                 03
Annette Mackey Bartle, on behalf of       )                                                                      O
                                                                                                                 7T
Herself and other members of the          )                                                                      0)
                                                                                                                 o
                                                                                                                 D
Putative class,                           )
         Plaintiff/Petitioner,                                                                                   3
                                                                                                                 CL
vs.                                       )             Case No.:2016-CV02520                                    CD
                                                                                                                 T3
                                                                                                                  CD
                                          )                                                                       Z3
                                                                                                                 CL
TD Ameritrade Holdings Corp.,             )             Division No.: 17                                         CD
         Defendant/Respondent.            )                                                                      O
                                                                                                                 CD


                        MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER                                         QD
                                                                                                                 D
COMES NOW Plaintiff/Petitioner, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court   c
                                                                                                                 CD
Rules, hereby moves for the appointment of HPS Process Service & Investigations, Inc.:                           *5
                                                                                                                 N>

     Will Acree                PPS20-0275                       Charles Casey             PPS20-0300             to
                                                                                                                 o
                                                                                                                 to
     Jan Adams                 PPS20-0276                       George Castillo           PPS20-0301             o
     Roger Adams               PPS20-0277                       Fidel A Cervantes         PPS20-0302             o
     Randy Adkins              PPS20-0225                       Trenia Cherry             PPS20-0303             k>
                                                                                                                 CO
     Bobby Ali                 PPS20-0278                       Joyce Clemmons            PPS20-0304             -o
     Gregory Allen             PPS20-0279                       John Clor                 PPS20-0305
     Victor Aponte             PPS20-0280                       Kathleen Clor             PPS20-0306
     Brandon Aschenbrenner     PPS20-0281                       Chad Compton              PPS20-0307
     Julia Ascorra             PPS20-0282                       Kenneth V Condrey         PPS20-0308
     Teresa Bailly             PPS20-0283                       Sharon R Condrey          PPS20-0309
     Joseph Baska              PPS20-0284                       Theodore Cordasco         PPS20-0310
     Robert Bassler            PPS20-0578                       Cesar Corral              PPS20-0311
     Carrington Bell           PPS20-0012                       George H Covert           PPS20-0312
     George Bell               PPS20-0286                       Dennis Dahlberg           PPS20-0026
     Carlos Bialet             PPS20-0579                       Mary Dahlberg             PPS20-0027
     Dianna Blea               PPS20-0287                       Patricia Dambach-Cirko    PPS20-0313
     Richard J Blea            PPS20-0288                       Bert Daniels, Jr.         PPS20-0028
     Robert Blixt              PPS20-0289                       Alterck Davenport         PPS20-0314
     Brent Bohnhoff            PPS20-0014                       Richard Davis             PPS20-0029
     Ann Bollino               PPS20-0291                       Duane D Day               PPS20-0315
     Donnie C Briley           PPS20-0292                       Gerald R Deadwyles        PPS20-0316
     Kathy Broom               PPS20-0293                       Bryce Dearborn            PPS20-0317
     Kenneth Brown             PPS20-0294                       Robert DeLacy, Jr.        PPS20-0318
     Douglas S Brower          PPS20-0580                       Robert E DeLacy, III      PPS20-0319
     Hester Bryant             PPS20-0019                       Kathleen Dnunno           PPS20-0320
     Nicholas Bull             PPS20-0020                       Marrissa Doan             PPS20-0034
     James F Burke             PPS20-0296                       Claudia Dohn              PPS20-0321
     Randy Burrow              PPS20-0021                       Dale Doming               PPS20-0322
     Gory Burt                 PPS20-0022                       Valentina Doming          PPS20-0323
     Maurice Burton            PPS20-0298                       Catherine Drake           PPS20-0324
     Steve Butcher             PPS20-0581                       Alex Duaine               PPS20-0325
     William Caputo            PPS20-0299                       Roland Duff               PPS20-0326
     Kyle Carter               PPS20-0023                       Rochelle D Earthrise      PPS20-0327




      Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 31 of 35
                                                                           ED
                                                                           0)
                                                                           o
                                                                           s
                                                                            2.
                                                                            o
                                                                           9L
                                                                           ><
                                                                            2!
                                                                           (D
Daniel Eberle            PPS20-0328    Gary F Hodges          PPS20-0363   a.
Shawn Edwards            PPS20-0035    Alex Holland           PPS20-0057
                                                                           0)
Jessica Ellison          PPS20-0330    Leonard Horseman       PPS20-0364   O
                                                                           7T
                                                                           (/)
Abel Emiru               PPS20-0331    Ulonda Howard          PPS20-0365   o
                                                                           13
Donald C Eskra, Jr.      PPS20-0332    Martin Hueckel         PPS20-0366
                                                                           3
Leticia Estrada          PPS20-0333    Damion Hugher          PPS20-0367   Cl

David S Felter           PPS20-0334    William Humble         PPS20-0590   ■o
                                                                            CD
                                                                            3
William Ferrell          PPS20-0037    Mary Hurley            PPS20-0058    Q_
                                                                           CD
Robert Finley            PPS20-0335    George lllidge         PPS20-0368   3
                                                                           O
                                                                           CD
Stephen Folcher          PPS20-0336    Frank James            PPS20-0369
Ryan D Fortune           PPS20-0337    Matthew Jankowski      PPS20-0370   cu
Chris Fowler             PPS20-0338    Betty Johnson          PPS20-0059   C
                                                                           0)
James Frago              PPS20-0038    Edward Johnson         PPS20-0060   •2
                                                                           N>
John Frago               PPS20-0039    James Johnson          PPS20-0061   4^

Kelsey Garrett           PPS20-0582    Jordan Johnson         PPS20-0372   fO
                                                                           o
                                                                           M
Thomas Garrett           PPS20-0339    Justin L Johnson       PPS20-0373   o
Andrew Garza             PPS20-0041    Randy Johnson          PPS20-0374   o
Charles Gay              PPS20-0340    Samuel Johnson         PPS20-0375   KJ
                                                                           CO
Richard Gerber           PPS20-0341    Haile Kahssu           PPS20-0376   "0
Louis Gerrick            PPS20-0342    Kenneth Kearney        PPS20-0377
Paul Gizel               PPS20-0343    Michael Keating        PPS20-0378
Ronda Godard             PPS20-0344    Christopher Keilbart   PPS20-0591
Adam Golden              PPS20-0345    Elizabeth A Kidd       PPS20-0379
Bradley Gordon           PPS20-0042    Donna Jo King          PPS20-0371
Tom Gorgone              PPS20-0044    Kenneth Klewicki       PPS20-0380
Paul 0 Grimes            PPS20-0348    George Kotsiras        PPS20-0592
Charles Gunning          PPS20-0046    Wyman Kroft            PPS20-0381
Aloysivs Guy, Sr.        PPS20-0583    Jo Ann Lane            PPS20-0382
David Hahn               PPS20-0584    Linda Langville        PPS20-0593
Eric Hahn                PPS20-0585    Eric B Layton          PPS20-0383
Stefanie Hahn            PPS20-0586    Kristie Lewis          PPS20-0384
Darnell Hamilton         PPS20-0143    John D Lichtenegger    PPS20-0385
Kimberly Hamilton        PPS20-0351    Bert Lott              PPS20-0386
Natalie Hawks            PPS20-0050    Robert Lutren          PPS20-0387
Larry Haynes             PPS20-0352    Daniel Maglothin       PPS20-0069
Douglas Hays             PPS20-0051    Matthews J Manlich     PPS20-0388
Grace Hazell             PPS20-0353    Robert Manning         PPS20-0389
Richard Heimerich, Jr.   PPS20-0354    Deborah Martin         PPS20-0072
Stephen Heitz            PPS20-0052    Michael Martin         PPS20-0073
Charles Helms            PPS20-0356    Ryan Martin            PPS20-0193
Austen Hendrickson       PPS20-0357    Susie Martin           PPS20-0390
Jonathan Hennings        PPS20-0358    Thomas Matthews        PPS20-0391
Jesse J Hernandez        PPS20-0359    Casey McKee            PPS20-0076
Michael Hibler           PPS20-0360    Michael McMahon        PPS20-0392
Anthonio Hightower       PPS20-0361    Michael Meade          PPS20-0393
Cherrod T Hindsman       PPS20-0362    Michael Meador         PPS20-0077
James Hise               PPS20-0054    Kenny Medlin           PPS20-0078




 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 32 of 35
                                                                             ED
                                                                             CD
                                                                             o
                                                                             3
                                                                             2.
                                                                             n
                                                                             9L
                                                                             Z!
                                                                             CD
Arsalan Memon         PPS20-0396       Edward Reed              PPS20-0435   a.
Eric Mendenhall       PPS20-0397       Betty G Rice             PPS20-0436
                                                                             0)
Jenna Mendoza         PPS20-0398       Karen L Rice             PPS20-0437   O

Matthew Millhollin    PPS20-0081       Cheryl Richey            PPS20-0439
                                                                             sro
                                                                             3
Carla M Monehain      PPS20-0400       Terri Richards           PPS20-0106
                                                                             3
Carlos Moreno         PPS20-0401       Debra Rios               PPS20-0440   Q_
                                                                             CD
Michael S Morrison    PPS20-0402       David M Roberts          PPS20-0206   T3
                                                                              CD
                                                                              3
Zachary P. Mueller    PPS20-0596       Patricia Roberts         PPS20-0207   a.
                                                                             CD
Kelly Murski          PPS20-0403       Jeroy Robinson           PPS20-0441   3
                                                                             O
                                                                             (D
Andrew Myers          PPS20-0087       Sammie Robinson          PPS20-0108
Frederick Myers       PPS20-0088       Adrienne Rodriguez       PPS20-0442   0)
                                                                             3
James Myers           PPS20-0089       Gabriel Rodriguez        PPS20-0443   C
                                                                             CD
Stephanie Myers       PPS20-0090       Mateo F Rodriguez        PPS20-0444   >3
                                                                             hJ
Paul Nardizzi         PPS20-0404       Richard C Ross           PPS20-0445
Wendy Neff            PPS20-0405       Melissa Ruiz             PPS20-0446   CO
                                                                             o
                                                                             ho
Christopher New       PPS20-0091       Antonio Ruque            PPS20-0447   o
Jillian Newkirk       PPS20-0406       Geena Christine Rupp     PPS20-0599   o
Jeremy Nicholas       PPS20-0092       Edna Russell             PPS20-0110   hi
                                                                             w
Michael Noble         PPS20-0093       Lee H Russell            PPS20-0448   "0
Michael C Nolon       PPS20-0409       Mark A Russell           PPS20-0449   2
Colter Norris         PPS20-0410       John Sadler              PPS20-0450
Dennis Norris         PPS20-0411       Ligno Sanchez            PPS20-0451
Kody Norris           PPS20-0412       Virginia Saxon-Ford      PPS20-0452
Trinity Olson         PPS20-0413       Greg Schermerhorn        PPS20-0453
Craig Palmer          PPS20-0414       Brenda Schiwitz          PPS20-0111
Cynthia Paris         PPS20-0415       Michael Schuller         PPS20-0454
Douglas W Patterson   PPS20-0416       Nathaniel Scott          PPS20-0455
Antonio Perez         PPS20-0417       Grant Selvey             PPS20-0600
Jaron Perkins         PPS20-0418       Quratulain Shoukat       PPS20-0456
Anha Pham             PPS20-0419       Jeremy Small             PPS20-0457
Thai Pham             PPS20-0420       Monica Smith             PPS20-0458
Bonnie Phillippi      PPS20-0597       Anthony Spada            PPS20-0459
Gregory Piazza        PPS20-0421       Melissa Spencer          PPS20-0460
Vincent A Piazza      PPS20-0422       Jamie Stallo             PPS20-0461
Brian T Pierce        PPS20-0423       Marc A Starks            PPS20-0462
Timothy Pinney        PPS20-0424       Barbara Steil            PPS20-0463
Joshua Pitts          PPS20-0425       Kelvin Stinyard          PPS20-0464
Craig Podgurski       PPS20-0598       Randy Stone              PPS20-0117
Rocellious Pope       PPS20-0426       Sonja Stone              PPS20-0118
Nancy A Porter        PPS20-0427       Steven Stosur            PPS20-0465
Andre Powell          PPS20-0428       Robert T Stover          PPS20-0006
Benjamin Purses       PPS20-0429       Jeanie Straessler        PPS20-0466
Richard Ramirez       PPS20-0430       Chance Strawser          PPS20-0467
Charles Reardon       PPS20-0431       David Taliaferro         PPS20-0119
Derek L Reddick       PPS20-0432       Ramona Rose Talvacchio   PPS20-0468
Angela Reed           PPS20-0433       Katherina M Tan          PPS20-0469
Christopher Reed      PPS20-0434       Berhane Tassaw           PPS20-0470




 Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 33 of 35
                                                                                                                            □
                                                                                                                            CD
                                                                                                                            o
                                                                                                                            3
                                                                                                                            2.
                                                                                                                            o
                                                                                                                            “

                                                                                                                            3!
                                                                                                                            CD
     Michael Taylor_____          PPS20-0120                           Ambiko Wallace              PPS20-0479               CL

     Courtney S. Thiemann         PPS20-0601                           Vance M Warren, Sr.         PPS20-0480
                                                                                                                            0)
     Robert Hayes Thomas          PPS20-0602                           Barbara West                PPS20-0481               O
                                                                                                                            ST
     Walter Thomas                PPS20-0603                           Pamela K Wheetley           PPS20-0007               o
                                                                                                                            3
     William Wyatt Thomas         PPS20-0604                           Jennifer White              PPS20-0482
                                                                                                                            3
     Christina Tiffany            PPS20-0471                           Gregory Willing             PPS20-0130               CL
                                                                                                                            CD
     Stephen M Troutz             PPS20-0472                           Conni Wilson                PPS20-0131               CD
                                                                                                                            3
     Clinton Turpen               PPS20-0473                           Deborah A Wilson            PPS20-0484               CL
                                                                                                                            CD
     Henry J Valladares Cruz      PPS20-0474                           Jerry Wilson                PPS20-0132               3
                                                                                                                            O
                                                                                                                            CD
     Margarita Vasquez            PPS20-0475                           Mitchell Wirth              PPS20-0485
     Robert E Vick, II            PPS20-0476                           Debra Woodhouse             PPS20-0133               CD
                                                                                                                            3
     Bradley Votaw                PPS20-0477                           Jerry Wooten                PPS20-0487               c
                                                                                                                            CD
     Joseph T Wachowski           PPS20-0478                           Kimary Ann Zappia           PPS20-0606               >2
                                                                                                                            hO
                                                                                                                            4^
                                                                                                                            ho
                                                                                                                            o
                                                                                                                            ho
                                                                                                                            o
as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the   o
above-named individuals are on the Court’s list of approved process servers and the information contained in their          hO
applications and affidavits on file is current and still correct.                                                           CO
                                                                                                                            T>
BARTLE & MARCUS LLC                                                                                                         2

                                                            By /si David L. Marcus___________
                                                               David L. Marcus, MO Bar #47846
                                                               BARTLE & MARCUS LLC
                                                               116 W. 47th Street, Suite 200
                                                               Kansas City, MO 64112
                                                               Telephone: 816.256.4699
                                                               Fax: 816.222.0534
                                                               Dmarcus@bmlawkc.com

                                                                 and

                                                          THE LAW OFFICE OF JARED A. ROSE

                                                                 Jared A. Rose, MO Bar #60128
                                                                 919 West 47th Street
                                                                 Kansas City, MO 64112
                                                                 Phone: 816.221.4335
                                                                 Fax: 816.873.5406
                                                                 iared@roselawkc.com


                                                            ATTORNEYS FOR PLAINTIFF




      Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 34 of 35
                                                                                                                        m
                                                                                                                        CD
                                                                                                                        O
                                                                                                                        o
                                                                                                                        2.
                                                                                                                        o


                                                                                                                        31
                                                                                                                        CD
                          ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER                                               CL
It is hereby ordered that Petitioner/Plaintiffs Motion for Appointment of Private Process Server is sustained and the
above named individuals are hereby appointed to serve process in/ le above caption                                      0)
                                                                                                                        O
                                                                                                                        7T
                                                                                                                        (/>
                                                                                                                        O
DATE:             2 8-Jan-2020                                                                                           i

                                                                                                                        D
                                                                                                                        Q.
                                                                                                                        CD
                                                                                                                        ■o
                                                             DEPUTY COURT ADMINISTRATOR                                 (D
                                                                                                                        D
                                                                                                                        O.
                                                                                                                        fl>
                                                                                                                        O
                                                                                                                        (D
                                                                                                                         i


                                                                                                                        Q)
                                                                                                                        3
                                                                                                                        C
                                                                                                                        0)
                                                                                                                        <3

                                                                                                                        N3
                                                                                                                        O
                                                                                                                        N>
                                                                                                                        O
                                                                                                                         i
                                                                                                                        O

                                                                                                                        Ko
                                                                                                                        00
                                                                                                                        "0
                                                                                                                        §:




     Case 4:20-cv-00166-SRB Document 1-1 Filed 03/04/20 Page 35 of 35
